              IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NASHVILLE DIVISION
____________________________________
                                      )
UNITED STATES OF AMERICA,             )
THE STATES OF CALIFORNIA,             )
COLORADO, FLORIDA, GEORGIA,           )
HAWAII, INDIANA, MICHIGAN,            )
NEVADA, NEW MEXICO, NORTH             )
CAROLINA, RHODE ISLAND,               )
TENNESSEE, TEXAS, WASHINGTON, )
THE COMMONWEALTH OF                   )
MASSACHUSETTS, and THE                )
COMMONWEALTH OF VIRGINIA ex rel. )
ROBIN KNIGHT and SHARI HAGEN,         )
                                      )
                Plaintiffs-Relators,  )    Civil Action No.
                                      )
                v.                    )
                                      )    JURY TRIAL DEMANDED
LIFE CARE CENTERS OF AMERICA,         )
INC., AFFILIATED ENTITIES OF          )
LIFE CARE CENTERS OF AMERICA,         )
INC. TO BE NAMED, OMNICARE, INC., )
AFFILIATED ENTITIES OF OMNICARE, )
INC. TO BE NAMED, and FORREST         )
PRESTION,                             )    FILED IN CAMERA
                                      )    AND UNDER SEAL
                                      )
                Defendants.           )
                                      )


                                  COMPLAINT

      As “opioids” destroy lives while generating profits for others who promote

their use, this action seeks to stop the Defendants’ dangerous business practices that


                                          1
    Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 1 of 110 PageID #: 1
produce opioid addiction among certain nursing home patients, that place profits

above nursing home residents’ medical needs, and that result in loss of public tax

dollars.

      Relators Shari Hagen and Robin Knight (“Relators”) bring this action under

the False Claims Act (“FCA”), 31 U.S.C. § 3729, et seq., and the state false claims

acts cited below, on behalf of themselves and the United States of America (“United

States”) and the States identified herein (collectively referred to as the “STATES”),

against Life Care Centers of America, Inc. and its affiliated entities to be named

(collectively referred to as “Life Care”); Forrest Preston (“Preston”), as the alter ego

of Life Care; and Omnicare, Inc. and its affiliated entities to be named (collectively

referred to as “Omnicare”) (hereinafter, all Defendants referred to as “Defendants”),

for knowingly submitting and/or causing to be submitted false claims for

reimbursement to Medicare, Medicaid (including but not limited to TennCare),

TRICARE/CHAMPUS, and other federal                 and state health care programs

(collectively “Federal and State Health Care Programs”). 1 As described below,

Defendants also engaged in violations of the False Claims Act by knowingly

making, using, or causing to be made or used, false records or statements material


1
 Throughout this Complaint, these terms may be used interchangeably, including:
“federal health care programs,” “federal and state health care programs,” and
“Medicare,” “Medicaid,” and “TRICARE.” All are included within the term,
“Federal and State Health Care Programs.”

                                           2
    Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 2 of 110 PageID #: 2
to false or fraudulent claims to Federal and State Health Care Programs, and in the

other ways described herein. This action seeks to recover treble damages, civil

penalties, and other relief.

      For their Complaint, Relators allege:

                               I.   INTRODUCTION

      1.     This qui tam action is brought against Defendants Life Care, Preston,

and Omnicare for violating the False Claims Act and the various state false claims

acts cited below, in connection with claims for reimbursement to Federal and State

Health Care Programs for:

           a. Over-prescribing and over-dispensing dangerous opioid drugs to

             nursing home patients, specifically narcotic opioids listed in Schedule

             II of the Controlled Substances Act, 21 U.S.C. § 801, et seq. (“CSA”),

             that were not medically necessary, that were harmful to nursing home

             patients, and that were prescribed and dispensed without a legitimate

             medical purpose, in violation of the CSA, Medicare regulations, and the

             FCA;

           b. Requiring patients, even dying patients, to undergo excessive and

             unnecessary physical therapy, speech therapy, and/or occupational

             therapy, so that Life Care and Preston might wrongfully maximize

             billings to Federal and State Health Care Programs, in an apparent


                                         3
    Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 3 of 110 PageID #: 3
              continuation of past abuses of nursing home residents and Federal and

              State Health Care Programs by Life Care; and

           c. Various other systematic failures to provide the care that Federal and

              State Health Care Programs have paid Life Care to provide to nursing

              home residents.

      2.      As to the over-prescribing and over-dispensing of opioid drugs,

Schedule II drugs, such as oxycodone and hydrocodone, have a high potential for

abuse and can cause significant harm if used improperly. For this reason, both Life

Care and Omnicare (which provides the pharmacy services at issue) are required to

ensure that these drugs are medically necessary, are prescribed and dispensed for a

legitimate medical purpose, and are appropriate in form, strength, and quantity for

Life Care residents.

      3.      Opioid misuse among older Americans has become an increasingly

urgent public health concern. Nonetheless, Life Care and Omnicare, acting in

concert with each other, and in abdication of their respective statutory and regulatory

duties to ensure that Life Care residents receive medically appropriate drugs in the

appropriate amounts and for appropriate durations, have knowingly and purposefully

over-prescribed and/or overly-dispensed unnecessary opioids to Life Care residents.

The wrongful conduct of each Defendant has violated the False Claims Act as

described herein.


                                          4
    Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 4 of 110 PageID #: 4
      4.     Specifically, Defendant Life Care owns and/or operates skilled nursing

facilities throughout the country. With the active participation of Omnicare, Life

Care has knowingly and repeatedly over-prescribed and over-administered Schedule

II controlled substances to Life Care patients that were not medically necessary and

that were not for a legitimate medical purpose, while falsely certifying compliance

with the requirements of Federal and State Health Care Programs, including

compliance with state and federal laws and regulations.

      5.     Defendant Omnicare, through arrangements with Life Care, provides

dispensing and consulting pharmacy services at Life Care’s facilities. Acting in

concert with Life Care, Omnicare has routinely filled opioid prescriptions it knew or

should have known were excessive, invalid, and non-reimbursable, in violation of

the requirements of Federal and State Health Care Programs.

      6.     Defendants Life Care and Omnicare have contributed to the nationwide

opioid epidemic by repeatedly prescribing and dispensing medically unnecessary

opioids to Life Care residents, in their pursuit of profits. These highly addictive

narcotic opioids were prescribed for excessive durations, without adequate

indications for their use, without a legitimate medical purpose, and often in the

presence of adverse consequences.

      7.     This qui tam action is also brought against Defendant Life Care for

violations of the False Claims Act in connection with knowingly submitting and


                                         5
    Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 5 of 110 PageID #: 5
causing the submission of claims for reimbursement to Federal and State Health Care

Programs for (a) medically unnecessary therapy services; (b) therapy services that

were excessive in duration, frequency, and intensity; and (c) services that were not

rendered or that were materially deficient, worthless, and/or harmful to patients,

while falsely certifying compliance with requirements of Federal and State Health

Care Programs.

      8.     Specifically, Defendant Life Care engaged in a scheme to defraud, and

has in fact defrauded, the United States by

      (a) routinely and knowingly requiring its therapists to perform unnecessary

      physical, occupational, and speech-language therapy on Life Care patients and

      residents for the sole purpose of (i) increasing total minutes of therapy,

      thereby increasing the per diem rates paid by Medicare for services provided

      to Part A beneficiaries, and (ii) increasing total units of therapy, thereby

      increasing reimbursements from Medicare for services provided to Part B

      beneficiaries; and

      (b) knowingly submitting and causing the submission of false claims to

      Medicare for services that were not rendered or that were materially deficient,

      worthless, and/or harmful to patients, and/or that failed to meet professionally

      recognized standards for health care.




                                          6
    Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 6 of 110 PageID #: 6
      9.     Further, Defendant Life Care has violated the False Claims Act in

connection with various other systematic failures to provide the care that Federal

and State Health Care Programs have paid Life Care to provide to nursing home

residents, as described below.

      10.     Through these practices, Defendants have violated the False Claims

Act and the state false claims acts in question.

      11.    Relators are the original source of the facts and information contained

in this Complaint and voluntarily provided that information to the federal and state

Governments prior to filing this action.

                      II.    JURISDICTION AND VENUE

      12.    This Court has jurisdiction under 31 U.S.C. § 3730, and 28 U.S.C. §§

1331 and 1345. The Court may exercise personal jurisdiction over Life Care,

Omnicare, and Preston because the Defendants reside and/or transact business in this

District, and/or committed proscribed acts in this District. In addition, the claims at

issue include TennCare claims submitted for payment within this District.

      13.    Venue lies in this District pursuant to 31 U.S.C. § 3732(a), and 28

U.S.C. § 1391(b) and (c), as the place where Defendants reside and where a

substantial part of the events or omissions giving rise to the claims occurred.




                                           7
    Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 7 of 110 PageID #: 7
                                   III.   PARTIES

      14.    Relator Robin Knight has been a nurse for nearly 30 years and has been

employed as a floor nurse at Life Care Center of Hixon (“LCCH”) since March 2018.

LCCH, a 108-bed skilled nursing facility located at 5798 Hixson Home Place,

Hixson, TN 37343, is owned and operated by Defendant Life Care and provides

short-term rehabilitation, long-term care, and post-operative recovery, with a focus

on physical, occupational, and speech therapy on an inpatient and outpatient basis.

      15.    Relator Shari Hagen has been a licensed practical nurse (LPN) since

1990 and has been employed as a floor nurse at LCCH since January 7, 2016.

      16.    Defendant Life Care is headquartered in Cleveland, Tennessee. Life

Care is a for-profit corporation that manages and/or owns over 200 assisted and

independent living facilities, retirement centers, and skilled nursing facilities in 28

states, including over 20 facilities in Tennessee.

      17.    Defendant Forrest Preston is the founder, sole shareholder, and

Chairman of the Board of Life Care Centers of America.

      18.    Omnicare is a for-profit Delaware corporation with its principal place

of business in Cincinnati, Ohio.

      19.    In or around 1999, Omnicare acquired substantially all of the assets of

Life Care Pharmacy Services, Inc., a multistate provider of institutional pharmacy

services owned by Forrest Preston.


                                           8
    Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 8 of 110 PageID #: 8
      20.    In 2005, Omnicare acquired NeighborCare, Inc., an institutional

pharmacy provider that provided pharmaceutical services to long term care facilities,

skilled nursing facilities, specialty hospitals, assisted and independent living

communities, and other assorted group settings, in 34 states and the District of

Columbia

      21.    Omnicare is currently the nation’s largest provider of pharmaceutical

services to post-acute facilities and long-term care facilities, including nursing

homes, skilled nursing facilities, and assisted living institutions. Through

arrangements with these facilities, including Life Care’s skilled nursing facilities,

Omnicare services approximately 1,000,000 beds and dispenses more than 70

million prescriptions a year to skilled nursing facility customers in 47 states,

including Tennessee, and the District of Columbia from approximately 170

pharmacy locations. Omnicare employs approximately 12,000 individuals

throughout all pharmacy locations and corporate offices. As a provider of

institutional pharmacy services to residents in Life Care’s facilities, Omnicare fills

prescriptions and submits claims to and receives reimbursement from federal and

state health care programs such as Medicaid and Medicare Part D.

      22.    Omnicare was acquired by CVS Pharmacy, a wholly owned subsidiary

of CVS Health, on August 18, 2015. CVS’s long-term care segment still operates

under the Omnicare and Neighborcare names.


                                          9
    Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 9 of 110 PageID #: 9
                            IV.   APPLICABLE LAW

      A.     The False Claims Act

      23.    The FCA provides, in pertinent part, that any person who:

      (1)(A) knowingly presents, or causes to be presented, a false or fraudulent

claim for payment or approval;

      (B) knowingly makes, uses, or causes to be made or used, a false record or

statement material to a false or fraudulent claim;

      (C) conspires to commit a violation of subparagraph (A), (B), (D), (E), (F),

or (G);

      (D) has possession, custody, or control of property or money used, or to be

used, by the Government and knowingly delivers, or causes to be delivered, less

than all of that money or property; [or]

      ****

      (G) knowingly makes, uses, or causes to be made or used, a false record or

statement material to an obligation to pay or transmit money or property to the

Government, or knowingly conceals or knowingly and improperly avoids or

decreases an obligation to pay or transmit money or property to the Government,

is liable to the United States Government for a civil penalty of not less than $5,000

and not more than $10,000, as adjusted by the Federal Civil Penalties Inflation




                                           10
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 10 of 110 PageID #: 10
Adjustment Act of 1990, plus 3 times the amount of damages which the

Government sustains because of the act of that person. 31 U.S.C.A. § 3729 (West).

      24.    The FCA further provides that a person acts “knowingly” if he or she,

with respect to information, (i) has actual knowledge of the information; (ii) acts in

deliberate ignorance of the truth or falsity of the information; or (iii) acts in reckless

disregard of the truth or falsity of the information. No proof of a specific intent to

defraud is required. 31 U.S.C. § 3729(b)(1).

      B.     The Controlled Substances Act

      25.    The Controlled Substances Act (“CSA”) regulates the prescribing and

dispensing of controlled substances and establishes strict standards for both

practitioners who prescribe the drugs and pharmacies that dispense them.

      26.    The prescribing and dispensing of controlled substances to residents of

long-term care facilities must take place in accordance with the CSA.

      27.    The CSA organizes controlled substances into five categories, or

classification schedules, according to their relative abuse potential, their likelihood

of causing dependence when abused, and whether they have a currently accepted

medical use in treatment.

      28.    Schedule I drugs are those that have the greatest potential for abuse and

do not have legitimate medical uses.




                                           11
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 11 of 110 PageID #: 11
      29.    Schedule II drugs, which include narcotics commonly used to relieve

pain, also have a high potential for abuse that may lead to severe psychological or

physical dependence. Unlike Schedule I drugs, however, Schedule II drugs have a

currently accepted medical use in medical treatment. Schedule II drugs thus have the

highest potential for abuse of any prescription drugs legally available in the United

States. Schedule II narcotics include: hydromorphone (brand name Dilaudid),

methadone (brand name Dolophine), meperidine (brand name Demerol), oxycodone

(brand names OxyContin and Percocet), and fentanyl (brand names Sublimaze and

Duragesic). Other Schedule II narcotics include: morphine, opium, codeine, and

hydrocodone.

      30.    Because Schedule II drugs are highly addictive and have a dangerous

potential for abuse, the CSA and Drug Enforcement Administration regulations

implementing the CSA require that, among other things, every prescription for a

Schedule II controlled substance be issued for a legitimate medical purpose by an

individual practitioner acting in the usual course of his professional practice. 21

U.S.C. § 829, 21 C.F.R. § 1306.04(a).

      31.    Pursuant to 21 C.F.R. § 1306.04(a), to be valid, a prescription for a

Schedule II controlled substance “must be issued for a legitimate medical purpose

by an individual practitioner acting in the usual course of his professional practice.”

Prescriptions that do not meet these criteria are not prescriptions within the meaning


                                          12
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 12 of 110 PageID #: 12
and intent of the CSA and are not eligible for reimbursement by Medicare. 21 C.F.R.

§ 1306.04(a); 42 C.F.R. § 423.104(h).

      32.    Although “[t]he responsibility for the proper prescribing and dispensing

of controlled substances is upon the prescribing practitioner, … a corresponding

responsibility rests with the pharmacist who fills the prescription.” 21 C.F.R. §

1306.04(a). Accordingly, “[a]n order purporting to be a prescription issued not in

the usual course of professional treatment or in legitimate and authorized research is

not a prescription within the meaning and intent of section 309 of the Act (21 U.S.C.

829) and the person knowingly filling such a purported prescription, as well as the

person issuing it, shall be subject to the penalties provided for violations of the

provisions of law relating to controlled substances.” Id. (emphasis supplied).

      33.    This “corresponding responsibility” requires pharmacists to exercise

sound professional judgment when filling a prescription issued by a physician. In

doing so, a pharmacist must make determinations regarding the legitimacy of a

controlled substance prescription and must ensure that the prescription is issued (a)

for a legitimate medical purpose and (b) by an individual practitioner acting in the

usual course of professional practice. 21 C.F.R. § 1306.04(a).

      34.    This “corresponding responsibility” thus prohibits a pharmacist from

filling a prescription for a controlled substance when he either knows or has reason

to know that the prescription was not written for a legitimate medical purpose.


                                         13
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 13 of 110 PageID #: 13
      C.     The Medicare and Medicaid Programs

      35.    Medicare is a federally funded health insurance program that provides

health coverage for individuals aged 65 and older and those younger than 65 who

have permanent disabilities, including those with end-stage renal disease and

amyotrophic lateral sclerosis. The program is administered by the Centers for

Medicare and Medicaid Services (“CMS”) and consists of four parts, each of which

cover different services.

      36.    Medicare Part A (hospital insurance) covers inpatient care, including

care received while in a hospital, a skilled nursing facility, and, in some

circumstances, at home.

      37.    Medicare Part B (medical insurance) provides supplemental coverage

of medical expenses that are not covered under Part A, including physician and

outpatient expenses.

      38.    Medicare may not pay for any expense that is not “reasonable and

necessary for the diagnosis and treatment of illness or injury or to improve the

functioning of a malformed body member.” 42 U.S.C. § 1395y(a)(1)(A) (Parts A

and B).

      39.    Medicare Part D, also known as the Medicare prescription drug benefit,

is a voluntary outpatient prescription drug benefit for Medicare Part A and Part B

enrollees.


                                        14
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 14 of 110 PageID #: 14
       40.    Unlike Part A and B benefits, Part D benefits are delivered by private

insurance companies, known as Part D Plan Sponsors, who contract with CMS to

provide prescription drug coverage for beneficiaries who choose to enroll in the

program. Part D Plan Sponsors may offer stand-alone prescription drug plans or

prescription drug coverage as a part of a managed care plan, known as a Medicare

Advantage Prescription Drug Plan.

       41.    Medicaid is a federal health care program that provides health care

benefits for certain groups, primarily low-income adults, children, elderly adults,

and people with disabilities. It is jointly funded by the states and the federal

government and is administered federally by CMS and in each of the states by state

Medicaid agencies, according to federal requirements. The federal involvement in

Medicaid includes providing matching funds and ensuring that states comply with

minimum standards in the administration of the program.

       42.    Medicaid provides reimbursement for health care benefits, items, and

services, including pharmaceutical drugs and supplies, to participating providers on

behalf of its beneficiaries, or directly to its beneficiaries.

       43.    As described below, the Medicare and Medicaid programs pay for an

array of nursing home services provided to eligible residents on a per diem basis

under the so-called prospective payment system (PPS) based on the level of care

each resident requires. Statutes and regulations governing the Medicare and


                                            15
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 15 of 110 PageID #: 15
Medicaid programs require nursing homes to maintain substantial compliance with

the pertinent rules and regulations governing those programs.

      1.     Medicare Requirements for Skilled Nursing Facilities

      44.    In order to provide services to Medicare beneficiaries and be

reimbursed for those services, skilled nursing facilities “must provide services in

compliance with all applicable Federal, State, and local laws and regulations and

with accepted professional standards and principles which apply to professionals

providing services in such … facility[ies].” 42 U.S.C. § 1395i-3(d)(4)(A).

      45.     Meeting and maintaining applicable state and federal requirements and

standards are prerequisite to receiving payment from Medicare.

      46.    The specific regulations with which a nursing facility must comply to

qualify for participation in and thereby receive payment from Medicare are set forth

at 42 C.F.R. § 483.1, et seq. These requirements “serve as the basis for survey

activities for the purpose of determining whether a facility meets the requirements

for participation in Medicare and Medicaid.” Id. § 483.1(b).

      a.     Quality of Life and Quality of Care

      47.    Both quality of life and quality of care are “fundamental principles” that

apply to all treatment, care, and services provided to facility residents. 42 C.F.R. §§

483.24, 483.25.




                                          16
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 16 of 110 PageID #: 16
      48.    Among other things, SNFs (a) must assure that all services for which

they submit claims are “of a quality which meets professionally recognized

standards of health care,” 42 U.S.C. § 1320c-5(A)(2), and (b) “must care for [their]

residents in such a manner and in such an environment as will promote maintenance

or enhancement of the quality of life of each resident,” id. § 1396r(b)(1)(A).

      49.    Each resident must also receive, and the facility must provide, the care

and services necessary to attain or maintain the highest practicable physical, mental,

and psychosocial well-being. 42 U.S.C. § 1396r(b)(2)(A); 42 C.F.R. § 483.24.

      b.     Nursing Services

      50.    In order to provide the requisite quality of care, nursing facilities are

required by Medicare regulations to be adequately staffed with nursing personnel

who possess the appropriate competencies and skills to ensure resident safety and to

achieve and maintain the highest practicable physical, mental, and psychosocial

well-being of each resident. 42 C.F.R. § 483.35.

      51.    Specifically, SNFs must ensure that there are enough licensed nurses

and other nursing personnel, including nurse aids, on a 24-hour basis to provide

nursing care to all residents in accordance with resident care plans. SNFs must also

ensure that licensed nurses have the specific competencies and skill sets necessary

to care for residents’ needs. Id. § 483.35(a)(1). See also 42 U.S.C. §§ 1395i-

3(b)(4)(C)(i), 1396r(b)(4)(C)(i)(I).


                                         17
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 17 of 110 PageID #: 17
         52.   Providing care includes but is not limited to assessing, evaluating,

planning and implementing resident care plans and responding to resident’s needs.

42 C.F.R. § 483.35(a)(4).

         c.    Pain Management

         53.   All nursing facilities must ensure that pain management is provided to

residents who require such services. 42 C.F.R. § 483.25(k).

         54.   The pain management that is provided must, however, be consistent

with professional standards of practice, the comprehensive person-centered care

plan, and the residents’ goals and preferences. Id.

         55.   Opioids and other potent analgesics are appropriate “for residents who

are actively dying, those with complex pain syndromes, and those with more severe

acute or chronic pain that has not responded to non-opioid analgesics or other

measures.” CMS State Operations Manual, Transmittal 41 (April 10, 2009). When

opioids are used to treat pain, they

         should be selected and dosed in accordance with current standards of practice
         and manufacturers’ guidelines in order to optimize their effectiveness and
         minimize their adverse consequences. Adverse consequences may be
         especially problematic when the resident is receiving other medications with
         significant effects on the cardiovascular and central nervous systems.
         Therefore, careful titration of dosages based on monitoring/evaluating the
         effectiveness of the medication and the occurrence of adverse consequences
         is necessary. The clinical record should reflect the ongoing communication
         between the prescriber and the staff is necessary for the optimal and judicious
         use of pain medications.

Id.

                                           18
      Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 18 of 110 PageID #: 18
      56.    A resident’s rights with respect to the planning and implementation of

his or her care does not include the right to receive medical treatment or medical

services that are medically unnecessary or inappropriate. 42 C.F.R. § 483.10(c).

      d.     Pharmacy Services

      57.    In addition to physician, nursing, and rehabilitative services, among

others, skilled nursing facilities “must provide pharmaceutical services … to meet

the needs of each resident.” 42 C.F.R. § 483.45(a). These services must include

procedures that assure the accurate acquiring, receiving, dispensing, and

administering of all drugs and biologicals. Id.

      58.    To comply with this mandate, SNFs must employ or obtain the services

of a licensed pharmacist who, in addition to processing prescriptions and dispensing

and delivering medications,

      (1) Provides consultation on all aspects of the provision of pharmacy services

      in the facility;

      (2) Establishes a system of records of receipt and disposition of all controlled

      drugs in sufficient detail to enable an accurate reconciliation; and

      (3) Determines that drug records are in order and that an account of all

      controlled drugs is maintained and periodically reconciled.

42 C.F.R. § 483.45(b) (emphasis supplied).



                                         19
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 19 of 110 PageID #: 19
      59.    These services are generally provided by institutional long-term care

(LTC) pharmacies like Omnicare, which contract with the SNFs to provide drugs to

SNF residents. Typically, drugs for all residents in the SNF will be provided by one

LTC pharmacy.

      60.    The LTC pharmacy’s pharmacists play a central role in validating,

challenging, or adjusting the initial drug selections made by the attending physicians

and other health practitioners.

      61.    As noted above, a nursing facility has a duty to care for its residents in

a way that maintains and enhances their quality of life. This duty includes ensuring

that residents do not receive unnecessary drugs. 42 C.F.R. § 483.45(d) (“Each

resident’s drug regimen … be free from unnecessary drugs.”).

      62.    An “unnecessary drug” is any drug when used

             (1) In excessive dose (including duplicate drug therapy); or
             (2) For excessive duration; or
             (3) Without adequate monitoring; or
             (4) Without adequate indications for its use; or
             (5) In the presence of adverse consequences which indicate the
             dose should be reduced or discontinued; or
             (6) Any combinations of the reasons stated in paragraphs (d)(1)
             through (5) of this section.

Id. § 483.45(d).

      63.    The requirement that each resident’s entire drug/medication regimen be

monitored is intended to ensure that:



                                         20
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 20 of 110 PageID #: 20
            • The medication regimen helps promote or maintain the resident’s

               highest practicable mental, physical, and psychosocial well-being, as

               identified by the resident and/or representative(s) in collaboration with

               the attending physician and facility staff;

            • Each resident receives only those medications, in doses and for the

               duration clinically indicated to treat the resident’s assessed

               condition(s);

            • Non-pharmacological interventions (such as behavioral interventions)

               are considered and used when indicated, instead of, or in addition to,

               medication;

            • Clinically significant adverse consequences are minimized; and

            • The potential contribution of the medication regimen to an

               unanticipated decline or newly emerging or worsening symptom is

               recognized and evaluated, and the regimen is modified when

               appropriate.

CMS Survey and Certification Group Memorandum to State Survey Agency
Directors, “State Operations Manual (SOM) Surveyor Guidance Revisions Related
to Psychosocial Harm in Nursing Homes,” March 25, 2016 (emphasis added).

      64.      These above requirements apply to all categories of medications. Id.

      65.      To ensure that residents are not taking any unnecessary medications and

that their medications are being prescribed for legitimate medical reasons, the SNF’s

                                            21
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 21 of 110 PageID #: 21
licensed pharmacist must review, at least once a month, each resident’s drug

regimen. Id. § 483.45(c)(1). This drug regimen review, or “DRR,” must include a

review of the resident’s medical chart, id. § 483.45(c)(2), and is designed to ensure

that medications are being prescribed for medically valid reasons.

      66.    When performing the DRR, the LTC pharmacist must identify any

irregularities and report them to the attending physician and the facility’s medical

director and director of nursing, and these reports must be acted upon. Id. §

483.45(c)(4). Irregularities include, but are not limited to, any unnecessary drug, as

defined above. Id. § 483.45(c)(4)(i). At a minimum, the report must include the

resident’s name, the relevant drug, and the irregularity the pharmacist identified. Id.

§ 483.45(c)(4)(ii). The attending physician must then document in the resident’s

medical record that the identified irregularity has been reviewed and what, if any,

action has been taken to address it. Id.

      67.    LTC pharmacists thus have a more clinical role than retail pharmacists

and bear significant responsibility for providing medication-related expert services

and prescription drug oversight. This oversight includes ensuring that individuals in

the institutional setting receive the proper medications, in the proper doses, and at

the proper times, and that they are not given unnecessary drugs.




                                           22
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 22 of 110 PageID #: 22
      2.    Medicare Payment of SNF Pharmacy Services and Prescription
            Drugs
      68.   LTC pharmacies receive most of their payments from Medicare Parts

A and D, and to a much lesser extent from state Medicaid programs, private or self-

pay, and Medicare Part B.

      a.    Part A

      69.   Medicare Part A pays SNFs a per diem prospective rate set by CMS

that covers all or some portion of the first 100 days of SNF care following a

qualifying hospital stay. 42 U.S. Code § 1395d(a)(2)(A); 42 C.F.R. §§ 413.335 and

409.20. In addition to skilled nursing and rehabilitative services, the bundled

prospective payment made through the Part A Medicare Administrative Contractor

(MAC) to the SNF includes almost all medically necessary drugs and biologicals

furnished by the facility for use in the facility for the care and treatment of

beneficiaries during a covered Part A stay. 42 C.F.R. § 409.25(a); see also Medicare

Claims Processing Manual, Ch. 7, § 10.

      70.   Medicare Part A will also pay for a limited supply of drugs for use

outside the facility if such drugs are medically necessary to facilitate the

beneficiary’s departure from the facility and are required until the beneficiary can

obtain a continuing supply. 42 C.F.R. § 409.25(b).

      71.   For drugs prescribed during a resident’s Medicare Part A-covered stay,

the SNF bills CMS for the prescription and then must reimburse the LTC pharmacy

                                         23
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 23 of 110 PageID #: 23
for the drugs covered under Part A, generally pursuant to negotiated fee-for-service

rate.

        72.   Because drugs for beneficiaries in a covered Part A SNF stay are

included within Medicare’s bundled per diem payments to the SNF, the SNF may

not separately bill Medicare for the costs of these drugs. See 42 U.S.C. § 1395w–

102(e)(2)(B) (excluding from Part D coverage drugs for which payment is available

under part A or B); 42 C.F.R. § 423.100. See also Medicare Claims Processing

Manual, Ch. 6, § 20.2; ¶ 77, infra.

        73.   Medicare does not pay for any costs that exceed the previously

determined per diem rate. SNFs thus bear the risk for the costs of all resident drug

use during a Medicare Part A-covered stay. When a SNF resident has exhausted the

100–day Part A coverage, the SNF resident’s pharmacy expenses may be covered

by Medicare Part D or Medicaid.

        b.    Part D

              i.   Overview

        74.   The Medicare Prescription Drug Improvement and Modernization Act

of 2003, (“MMA”), Pub. L. 108-173, 117 Stat. 2066, added prescription drug

benefits to the Medicare program under Part D, which was implemented in January

2006, 42 U.S.C. § 1395w-101(a)(2).




                                        24
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 24 of 110 PageID #: 24
      75.    Part D of the Medicare program is a voluntary prescription drug benefit

program that subsidizes the cost of prescription drugs and prescription drug

insurance premiums for Medicare enrollees.

      76.    Under Part D, Medicare pays private insurers, also known as Part D

Plan Sponsors (“Part D Plan Sponsors” or “Sponsors”), for delivering prescription

drug benefits to Medicare beneficiaries. This is done through contracts between

CMS, which administers the Part D program, and the Sponsors that administer

prescription drug plans.

      77.    A Part D Plan Sponsor is a prescription drug plan, a Medicare

Advantage organization that offers a Medicare Advantage prescription drug plan, a

Program of All-inclusive Care for the Elderly, or a cost plan offering qualified

prescription drug coverage. 42 CF.R. § 423.4.

      78.    Pharmacy claims for Part D prescription drugs are not paid directly by

the Government. Instead, the Government pays Part D Plan Sponsors, and the Part

D Plan Sponsors reimburse pharmacies either directly or through their Pharmacy

Benefit Managers (“PBM”s).

      79.    In 2017, Medicare Part D covered 45 million beneficiaries.

             ii.   Part D Claims Submission and Processing




                                        25
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 25 of 110 PageID #: 25
      80.    Processing payments and claims under Medicare Part D involves (1)

the pharmacy claim, which the pharmacy submits to the Plan D Plan Sponsor, and

(2) the Prescription Drug Event (“PDE”) record, which the Sponsor submits to CMS.

      81.    Before a pharmacy like Omnicare dispenses drugs to a Medicare

beneficiary, it submits to the beneficiary’s Part D Sponsor an electronic claim, which

contains information about the patient and the patient’s prescription. Once the claim

is approved and the medication is dispensed, the Sponsor reimburses the pharmacy

for the cost of the prescription, minus any co-pay owed by the Medicare beneficiary.

      82.    For every prescription filled, the Part D Plan Sponsor prepares a PDE

record and submits it to CMS. The PDE record is a summary record of individual

drug claim transactions at the pharmacy that includes 37 separate mandated data

fields about each prescription that was filled and the drug that was dispensed. These

data fields, which are completed using information provided by the pharmacy

responsible for filling the prescriptions, include information relating to the service

provider of the drug, the prescriber of the drug, the quantity and number of days’

supply of the drug dispensed, and whether or not the drug is covered under Medicare

Part D. The PDE record enables CMS to make payment to the Sponsor and otherwise

administer the Part D benefit.

      83.    Sponsors are required to give CMS a PDE for all of the prescriptions

dispensed to a Part D Medicare recipient, and payment is conditioned upon the


                                         26
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 26 of 110 PageID #: 26
provision of this information. 42 U.S.C. § 1395w-115(c)(1)(C), (d)(2); 42 C.F.R. §

423.322(a).

      84.     Each PDE that is submitted to CMS documents the final adjudication

of a dispensing event based upon the claims submitted by the pharmacies. The PDE

serves as the request for payment for each prescription submitted to Medicare under

Part D. The information contained in the PDE constitute data related to the payment

of claims.

      iii.    CMS Payments to Part D Plan Sponsors

      85.     CMS’s prospective payments to Part D Plan Sponsors are for three

subsidies and are based on estimates that Sponsors provide in their approved bids

prior to the beginning of the plan year. These subsidies are: (1) the direct subsidy,

which, together with beneficiary premiums, is designed to cover the sponsor’s cost

of providing the benefit; (2) the reinsurance subsidy, which covers the Government’s

share of drug costs for beneficiaries who have reached catastrophic coverage; and

(3) the low-income cost-sharing subsidy, which covers the Government’s portion of

the cost-sharing payments for certain low-income beneficiaries. 42 C.F.R. §

423.315.

      86.     The direct subsidy is paid in the form of advance monthly payments

equal to the Part D plan’s standardized bid, risk adjusted for health status, minus the

monthly beneficiary premium. Id. § 423.315(b).


                                          27
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 27 of 110 PageID #: 27
      87.    Pursuant to 42 C.F.R. §423.505(k), entitled “Certification of data that

determine payment,” Sponsors must, as a condition for receiving these monthly

payments, certify the accuracy, completeness, and truthfulness of all data related to

the payment and must certify the accuracy, completeness, and truthfulness of all

claims data submitted for payment purposes. Id. §§ 423.505(k); 423.322(a).

      88.    The “Certification of data that determine payments” provision further

requires that when claims data are generated by a Part D Plan Sponsor contractor or

subcontractor, the contractor or subcontractor “must similarly certify (based on best

knowledge, information, and belief) the accuracy, completeness, and truthfulness of

the data and acknowledge that the claims data will be used for the purposes of

obtaining Federal reimbursement.” Id. § 423.505(k)(3).

      89.    PDEs submitted to Medicare for drugs that are prescribed without a

legitimate medical purpose, and thus dispensed without a valid prescription, do not

contain accurate, complete and truthful information about all data related to

payment.

      iv.    Certification of Compliance with Applicable Federal Laws,
             Regulations, and CMS Instructions

      90.    Part D Plan Sponsors must comply with Federal laws and regulations

designed to prevent fraud, waste, and abuse, including, but not limited to applicable

provisions of Federal criminal law, the False Claims Act, and the Anti-Kickback



                                         28
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 28 of 110 PageID #: 28
statute, id. § 423.505(h), and they may only provide benefits for Part D drugs that

are dispensed upon a valid prescription, id. § 423.104(h).

      91.    Each and every contract between a Plan D Sponsor and the Government

must include a provision obligating the Sponsor to comply with the applicable

requirements of the Part D program and the terms and conditions of payment

governing the Part D program. 42 U.S.C. § 1395w-112.

      92.    Part D Plan Sponsors must also certify in their contracts with CMS that

they are in compliance with all federal laws and regulations designed to prevent

fraud, waste, and abuse. 42 C.F.R. § 423.505(h)(1).

      93.    Like every contract between a Sponsor and CMS, each and every

contract between a Plan D Sponsor and first tier, downstream, and related entities,

including pharmacies, must contain a provision requiring such entities to comply

with all applicable Federal laws, regulations, and CMS instructions. Id. §

423.505(i)(3)(iv).

      94.    Omnicare obtains reimbursement for drugs it provides to enrollees of a

given Part D Plan in accordance with the terms of agreements negotiated between it

and that Part D Plan. Omnicare has entered into such agreements with nearly all Part

D Plan sponsors under which it provides drugs and associated services to their

enrollees.




                                         29
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 29 of 110 PageID #: 29
      95.    As a subcontractor to Part D Plan Sponsors, Omnicare must therefore

comply with all applicable federal laws, regulations, and CMS instructions, which

include the CSA and implementing regulations defining what constitutes a valid

prescription. Id. § 423.505(i)(4)(iv).

      96.    As described above, Omnicare, as a subcontractor of the Part D Plan

Sponsor, generates the claims data that are submitted to the Sponsor and that the

Sponsor ultimately submits to CMS. Omnicare therefore “must similarly certify

(based on best knowledge, information, and belief) the accuracy, completeness, and

truthfulness of the data and acknowledge that the claims data will be used for the

purposes of obtaining Federal reimbursement.” 42 C.F.R. § 423.505(k)(3).

      97.    Compliance with the requirement that PDE data are “true, accurate, and

complete” is a condition of payment under Medicare Part D.

      98.    PDEs submitted to Medicare for Schedule II drugs that are dispensed

without a valid prescription do not contain accurate, complete, and truthful

information about all data related to payment.

      v.     Medicare Part D Coverage of Controlled Substances

      99.    Medicare Part D will not cover prescription drugs, including controlled

substances, unless they meet the definition of a “covered Part D drug.” 42 U.S.C. §

1395w-102.




                                         30
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 30 of 110 PageID #: 30
         100. Part D specifically excludes from the definition of a covered drug

prescription drugs for beneficiaries in Part A SNF stays if the drugs were for use in

the facility or to facilitate the beneficiaries’ discharge. Id. § 1395w–102(e)(2)(B); 42

C.F.R. § 423.100; see also Medicare Claims Processing Manual, Ch. 6, § 20.2.

Accordingly, when an enrollee’s prescription drugs are covered by Medicare Part A,

pharmacies may not bill Part D for those drugs and Part D may not pay for such

drugs.

         101. A “covered Part D drug” is further defined as one that “may be

dispensed only upon a prescription.” 42 U.S.C. § 1395w–102(e)(1)(A); 42 C.F.R. §

423.100.

         102. Part D Plan Sponsors “may only provide benefits for Part D drugs that

require a prescription if those drugs are dispensed upon a valid prescription.” 42

C.F.R. § 423.104(h). A valid prescription is one that complies with “all applicable

State law requirements constituting a valid prescription.” Id. § 432.100.

         103. Part D Plans may exclude from coverage any drugs that are not

reasonable and necessary for the diagnosis or treatment of illness or injury or to

improve functioning of a malformed body part. 42 U.S.C. § 1395w-102(e)(3)(A)

(providing that Part D plans “may exclude from qualified prescription drug coverage

any covered part D drug … for which payment would not be made if section

1395y(a) of this title applied to this part”).


                                           31
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 31 of 110 PageID #: 31
      104. Nearly one in three Medicare beneficiaries received at least one

prescription opioid through Medicare Part D. See HHS-OIG Data Brief, “Opioid

Use in Medicare Part D Remains Concerning,” OEI-02-18-00220 (June 2018). In

2017, 14.1 million of the total 45.2 million Part D enrollees, or 31%, received opioids

through Part D. In 2016, 14.4 million Part D enrollees, or 33%, received opioids

through Part D. Id.

      105. In 2017, Part D paid for 76 million opioid prescriptions, representing

an average of 5.4 prescriptions per beneficiary receiving opioids, and in 2016, Part

D paid for 79 million opioid prescriptions, representing an average of 5.5 per

beneficiary receiving opioids. Id.

      3.     Medicare Part A Payment               of   Skilled   Nursing     Facility
             Rehabilitation Therapy
      106. For beneficiaries covered under Part A of the Medicare Program,

Medicare reimburses SNFs on a prospective, per diem basis for all inpatient services

provided during the first 100 days of the beneficiary’s stay following a qualifying

hospital stay of at least three consecutive days. 42 U.S.C. § 1395d(a)(2)(A); 42

C.F.R. § 409.30(a)(1); 42 C.F.R. § 409.61(b), (c); 42 C.F.R. § 413.335.

      107. Payments under the SNF prospective payment system (PPS) are case-

mix adjusted in order to reflect the relative resource intensity that would typically

be associated with a given patient’s clinical condition, as identified through the

resident assessment process. Because the amount of the prospective per diem

                                          32
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 32 of 110 PageID #: 32
payment for a particular patient is determined based on the needs of the patient and

the level and amount of care provided by the facility, these prospective per diem

payments are designed to compensate the SNF at higher rates for patients who

require higher levels of care.

      108. Under this prospective per-diem payment system, SNFs must perform

initial and periodic assessments of each resident’s functional capacity and such other

assessments that are necessary to account for changes in patient care needs. Id. §§

483.20(b); 413.343(b). These assessments must be performed on the 5th, 14th, 30th,

60th, and 90th days of posthospital SNF care. Id. § 413.343(b). The date the facility

performs the assessment is known as the assessment reference date. A nursing

facility may perform the assessment within a window of time before this date, or,

under certain circumstances, up to five days after.

      109. The information obtained during these assessments must be recorded

on a form called the Minimum Data Set (“MDS”), which the SNF must then submit

directly to CMS. Id. § 483.20(f). Submission of the MDS to CMS is a condition of

payment. Id. § 413.343(a); see also 63 Fed. Reg. at 26,265.

      110. Each MDS is based on a seven-day “look back,” meaning that the MDS

records the patient’s health and the services provided by the SNF to that patient

during the seven days preceding the assessment.




                                         33
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 33 of 110 PageID #: 33
      111. The MDS collects clinical information on over a dozen criteria,

including hearing, speech, and vision; cognitive patterns; health conditions; and

nutritional and dental status.

      112. Section O of the MDS (“Special Treatments and Procedures”) collects

information on how much and what kind of skilled rehabilitation therapy the facility

provided to a patient during the look-back period. In particular, Section O shows

how many days and minutes of therapy a nursing facility provided to a patient in

each therapy discipline (i.e., physical therapy, occupational therapy, and speech-

language pathology and audiology services). As discussed below, the information

contained in Section O directly impacts the rehabilitation RUG level to which a

patient will be assigned.

      113. Section N of the MDS (“Medications”) collects data about a resident’s

medications. Effective October 1, 2017, the categories of medications include

opioids. For opioids, MDS 3.0 directs providers to record the number of days an

opioid medication was received by the resident at any time during the 7-day look-

back period (or since admission/entry or reentry if fewer than 7 days).

      114. When completing the MDS, the provider must certify that:

      the accompanying information accurately reflects resident assessment
      or tracking information for this resident and that I collected or
      coordinated collection of this information on the dates specified. To the
      best of my knowledge, this information was collected in accordance
      with applicable Medicare and Medicaid requirements. I understand that
      this information is used … as a basis for payment from federal funds. I

                                         34
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 34 of 110 PageID #: 34
      further understand that payment of such federal funds and continued
      participation in the government-funded health care programs is
      conditioned on the accuracy and truthfulness of this information …

Minimum Data Set (MDS) – Version 3.0 for Nursing Home Resident Assessment
and Care Screening.

      115. Based upon information from the MDS, SNF residents are classified

for each assessment period into a series of case-mix groups called Resource

Utilization Groups (“RUGs”) that represent the residents’ relative direct care

resource requirements and are intended to reflect the anticipated costs associated

with providing nursing and rehabilitation services to beneficiaries with similar

characteristics or resource needs. See CMS Medicare Claims Processing Manual,

Ch. 6, § 30.6.3. Under the current RUG-IV model, there are 66 RUGS.

      116. The per diem rate that Medicare pays an SNF depends, in part, on the

patient’s RUG classification, which is based on the MDS assessment data. Each

distinct RUG is intended to reflect the anticipated costs associated with providing

nursing and rehabilitation services to beneficiaries with similar characteristics or

resource needs. Residents with more specialized nursing requirements, licensed

therapies, greater ADL dependency, or other conditions will be assigned to higher

groups in the RUG hierarchy. Providing care to these residents is more costly, and

is reimbursed on a higher level.




                                        35
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 35 of 110 PageID #: 35
      117. There are generally five rehabilitation RUG levels for beneficiaries

who require rehabilitation therapy: Rehab Ultra High (known as “RU”), Rehab Very

High (“RV”), Rehab High (“RH”), Rehab Medium (“RM”), and Rehab Low (“RL”).

      118. While a number of factors can influence a resident’s classification

under RUG-IV, most SNF residents receive therapy, and their RUG level is

determined primarily by the number of therapy minutes they receive the number of

therapy disciplines the patient received during the seven-day look back period.

      119. In most instances, the RUG level determines Medicare payment

prospectively for a defined period of time. See 63 Fed. Reg. at 26,267. For example,

if a patient is assessed on day 14 of his stay, and received 720 minutes of therapy

during days 7 through 14 of the stay, then the facility will be paid for the patient at

the Ultra High RUG level for days 15 through 30 of the patient’s stay. Payment for

days 1 through 14 is based on the number of therapy minutes provided through the

five-day assessment, as well as an estimate of the number of minutes to be provided

through day 14. See 63 Fed. Reg. at 26,265-67; 64 Fed. Reg. at 41,662.

      120. The chart below reflects the requirements for the five rehabilitation

RUG levels.

               Rehabilitation        Requirements to Attain RUG
          RU = Ultra high     minimum 720 minutes per week total
                              therapy combined from at least two
                              therapy disciplines; one therapy
                              discipline must be provided at least 5
                              days per week

                                          36
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 36 of 110 PageID #: 36
         RV = Very high           minimum 500 minutes per week total
                                  therapy; one therapy discipline must be
                                  provided at least 5 days per week
         RH = High                minimum 325 minutes per week total
                                  therapy; one therapy discipline must be
                                  provided at least 5 days per week
         RM = Medium              minimum 150 minutes per week total
                                  therapy; must be provided at least 5
                                  days per week but can be any mix of
                                  therapy disciplines
         RL = Low                 minimum 45 minutes per week total
                                  therapy; must be provided at least 3
                                  days per week but can be any mix of
                                  therapy disciplines


See 63 Fed. Reg. at 26,262.

      121. Medicare pays the most for those beneficiaries who fall into the Ultra

High RUG level, which is “intended to apply only to the most complex cases

requiring rehabilitative therapy well above the average amount of service time.” 63

Fed. Reg. 26,252, 26,258 (May 12, 1998).

      122. In addition to reflecting a patient’s rehabilitation therapy needs, each

RUG also reflects the patient’s ability to perform certain activities of daily living

(“ADL”) such as eating, toileting, and bed mobility and transfers (e.g., moving from

a bed to a chair). A patient’s ADL score (ranging from A to C) reflects his or her

dependency level when performing an ADL. A very dependent patient, who cannot

perform any of the ADLs without assistance, would generally receive an ADL score




                                         37
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 37 of 110 PageID #: 37
of “C,” while a patient who could perform the ADLs without assistance would

receive an ADL score of “A.”

      123. To provide a sense of the tremendous impact that a RUG level or ADL

score has on the Medicare daily rate, provided below is a summary chart reflecting

the adjusted rates that Medicare paid nursing facilities for rehabilitation beneficiaries

in fiscal year 2006. Medicare adjusts base rates annually and based on locality. See

42 U.S.C. § 1395yy(e)(4)(E)(ii)(IV).

                       RUG Rates: Federal Rates for FY 2018
                     Rehab with Extensive Rehab without Extensive Services
                     Services
   RUG Level         X         L           C           B        A
   RU                $ 813.20  $ 795.48    $ 616.50    $ 616.50 $ 515.49
   RV                $ 723.81  $ 649.38    $ 528.88    $ 457.99 $ 456.22
   RH                $ 655.79  $ 584.90    $ 460.85    $ 414.78 $ 365.16
   RM                $ 601.56  $ 551.94    $ 404.86    $ 380.05 $ 312.71
   RL                $ 528.30  N/A         N/A         $ 393.63 $ 253.63

See 82 Fed. Reg. 46163, 46166-67 (October 4, 2017)

      4.     Statements and Claims to Medicare For Payment of Skilled
             Nursing Facility Rehabilitation Therapy


      124. As discussed above, when completing and submitting the MDS, the

provider must certify that the resident assessment information included on the MDS

was collected in accordance with applicable Medicare and Medicaid requirements

and is truthful and accurate and that the provider understands that this information

is used as a basis for payment from federal funds. See ¶ 108, supra.


                                           38
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 38 of 110 PageID #: 38
      125. Completion and submission of the MDS is a prerequisite to payment

under Medicare.

      126. A patient’s RUG information is incorporated into the Health Insurance

Prospective Payment System (HIPPS) code. The HIPPS code consists of the three-

digit RUG score and a two-digit assessment indicator. This five-digit code is used

exclusively to bill Medicare for the Part A SNF Stay. See Medicare Claims

Processing Manual, Ch. 25, § 75.5.

      127. The HIPPS code must be included on the MDS as well as the CMS-

1450 claim form, which nursing facilities submit electronically to their Medicare

Administrative Contractor (MAC). The MAC processes and pays the Medicare

claim. See Medicare Claims Processing Manual, Ch. 25, § 75.5; Medicare Claims

Processing Manual, Ch. 6, § 10.1.

      128. Medicare payment will depend largely on the HIPPS code the nursing

facility submits as part of the CMS-1450. See 63 Fed. Reg. at 26,267; Medicare

Claims Processing Manual, Ch. 25, § 75.5.

      129. From August 2009 to August 2017, Cahaba Government Benefit

Administrators was the MAC for the Life Care chain. Palmetto Government Benefit

Administrators has been the MAC for the Life Care chain since September 2017.

      130. CMS-1450 requires providers to certify that the information is “true,

accurate, and complete” and “[t]hat the submitter did not knowingly or recklessly


                                       39
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 39 of 110 PageID #: 39
disregard or misrepresent or conceal material facts.” The claim form further notes

that   “THE    SUBMITTER         OF    THIS    FORM       UNDERSTANDS           THAT

MISREPRESENTATION               OR      FALSIFICATION           OF       ESSENTIAL

INFORMATION AS REQUESTED BY THIS FORM, MAY SERVE AS THE

BASIS FOR CIVIL MONETARY PENALTIES AND ASSESSMENTS AND

MAY UPON CONVICTION INCLUDE FINES AND/OR IMPRISONMENT

UNDER FEDERAL AND/OR STATE LAW(S).” Form CMS-1450 (emphasis in

original).

       131. SNFs that provide services to Medicare beneficiaries must also file an

annual Medicare cost report with its MAC. 42 U.S.C. § 1395g; 42 C.F.R. §

413.20(b). The cost report is a collection of information for the reporting period that

contains provider information such as facility characteristics, utilization data, cost

and charges by cost center (in total and for Medicare), Medicare settlement data, and

financial statement data. CMS maintains the cost report data in the Healthcare

Provider Cost Reporting Information System (HCRIS).

       132. Cost reports are used to determine the SNF’s annual Medicare

reimbursable cost. Specifically, the reports enable Medicare to determine whether

the SNF is entitled to more reimbursement than it already received through

prospective interim payments, or whether the SNF has been overpaid and must

reimburse Medicare.


                                          40
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 40 of 110 PageID #: 40
      133. The cost report is also used as a part of the calculation of the prospective

payment rates for a health care facility in the next fiscal year. 42 C.F.R. §413.337(a).

      134. Cost reports contain the following certification provision: “I further

certify that I am familiar with the laws and regulations regarding the provision of

health care services, and that the services identified in this cost report were provided

in compliance with such laws and regulation.” Form CMS-2540-10 (emphasis

added).

      135. This certification conditions Medicare payment upon compliance with

the specific laws and regulations applicable to skilled nursing facilities, including

state controlled substances laws, the federal Controlled Substances Act, and

conditions of participation governing quality of care, pharmacy services, and

rehabilitative services. See 42 U.S.C. §§ 1395i-3(b), (c), and (d), and 42 C.F.R. §§

483.10-483.65.

      136.    Compliance with these laws and regulations is material to the

Government’s payment of claims for SNF services.

      5.     Medicare Part B Payment                of   Skilled   Nursing     Facility
             Rehabilitation Therapy

      137. Medicare Part B is a voluntary supplemental insurance program that

provides medical insurance benefits for aged and disabled individuals who enroll in

the program. 42 U.S.C. § 1395j. The benefits provided under Part B to covered SNF

residents include payment for certain reasonable and necessary medical and other

                                          41
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 41 of 110 PageID #: 41
health services, including outpatient physical therapy services, outpatient

occupational therapy services, and outpatient speech-language pathology services,

once the beneficiary has exhausted coverage for those services under Part A. 42

U.S.C. § 1395k(a)(2); see also 42 C.F.R. §§ 410.59, 410.60, 410.62.

      138. For inpatient Part B residents not in a covered Part A stay and

nonresidents who receive outpatient rehabilitation services, payment for such

services is under the Medicare Physician Fee Schedule (MPFS). See 42 U.S.C. §

1395yy(e)(9); Medicare Claims Processing Manual, Ch. 5, § 10; Medicare Claims

Processing Manual, Ch. 7, § 10.2. Thus, if the beneficiary has Part B, but not Part

A coverage (e.g., Part A benefits are exhausted), the SNF must bill for any

rehabilitation services. Id.

      139. Medicare will typically pay for 80% of the cost of these therapy

services, with the beneficiary responsible for the remaining 20%. See 42 U.S.C. §§

1395l(a)(8), 1395m(k).

      140. Under Part B, Medicare pays on a per-unit basis, with each “unit” of

therapy equal to 15 minutes of therapy provided. When only one service is provided

in a day, providers may not bill for services performed for less than 8 minutes. For

any single timed CPT code in the same day measured in 15-minute units, providers

must bill a single 15-minute unit for treatment greater than or equal to 8 minutes

through and including 22 minutes. If the duration of a single modality or procedure


                                        42
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 42 of 110 PageID #: 42
in a day is greater than or equal to 23 minutes, through and including 37 minutes,

then 2 units should be billed.

      141. Part B SNF claims are also submitted on CMS-1450 using Healthcare

Common Procedure Coding System (HCPCS) coding to indicate the number of units

for outpatient rehabilitation services. 42 C.F.R. § 424.32(a)(5). See also Medicare

Claims Processing Manual, Ch. 7, § 20.

      142. When submitting a claim for services to Medicare Part B, the submitter

must certify that the information contained on the claim form is “true, accurate, and

complete” and “[t]hat the submitter did not knowingly or recklessly disregard or

misrepresent or conceal material facts.” See ¶ 66, supra.

      6.     Coverage of Skilled Nursing Facility Rehabilitation Therapy
             Under Medicare Parts A and B
      143. Among the conditions that Medicare imposes on its Part A skilled

nursing facility (“SNF”) benefit are that: (1) the patient requires skilled nursing care

or skilled rehabilitation services (or both) on a daily basis, (2) the daily skilled

services must be services that, as a practical matter, can only be provided in a skilled

nursing facility on an inpatient basis, and (3) the services are provided to address a

condition for which the patient received treatment during a qualifying hospital stay

or that arose while the patient was receiving care in a skilled nursing facility (for a

condition treated during the hospital stay). 42 U.S.C. § 1395f(a)(2)(B); 42 C.F.R. §

409.31(b).

                                          43
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 43 of 110 PageID #: 43
      144. Medicare requires that a physician or certain other practitioners certify

that these conditions are met at the time of a patient’s admission to the nursing

facility and to re-certify to the patient’s continued need for skilled rehabilitation

therapy services at regular intervals thereafter. See 42 U.S.C. § 1395f(a)(2)(B);

Medicare General Information, Eligibility, and Entitlement Manual, Ch. 4, § 40.3.

      145. To be considered a skilled service, it must be “so inherently complex

that it can be safely and effectively performed only by, or under the supervision of,

professional or technical personnel,” 42 C.F.R. § 409.32(a), such as physical

therapists, occupational therapists, or speech pathologists. See 42 C.F.R. §

409.31(a).

      146. Skilled rehabilitation therapy generally does not include personal care

services, such as the general supervision of exercises that have already been taught

to a patient or the performance of repetitious exercises (e.g., exercises to improve

gait, maintain strength or endurance, or assistive walking). See 42 C.F.R. §

409.33(d). “Many skilled nursing facility inpatients do not require skilled physical

therapy services but do require services, which are routine in nature. Those services

can be performed by supportive personnel; e.g. aides or nursing personnel.”

Medicare Benefit Policy Manual, Chapter 8, § 30.4.1.1.

      147. Medicare Parts A and B will only cover those services that are

reasonable and necessary. See 42 U.S.C. § 1395y(a)(1)(A); see also 42 U.S.C. §


                                         44
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 44 of 110 PageID #: 44
1320c-5(a)(1) (providers must assure that they provide services economically and

only when, and to the extent, medically necessary), 42 U.S.C. § 1320c-5(a)(2)

(services provided must be of a quality which meets professionally recognized

standards of health care).

      148. In the context of skilled rehabilitation therapy, this means that the

services furnished must be consistent with the nature and severity of the patient’s

individual illness, injury, or particular medical needs; must be consistent with

accepted standards of medical practice; and must be reasonable in terms of duration

and quantity. See Medicare Benefit Policy Manual, Ch. 8, § 30.

      149. In order to assess the reasonableness and necessity of those services and

whether reimbursement is appropriate, Medicare requires proper and complete

documentation of the services rendered to beneficiaries. In particular, the Medicare

statute provides that:

      No payment shall be made to any provider of services or other person
      under this part unless there has been furnished such information as may
      be necessary in order to determine the amounts due such provider or
      other person under this part for the period with respect to which the
      amounts are being paid or for any prior period.

42 U.S.C. § 1395l(e).

      150. As set forth below, Defendant Life Care routinely and knowingly

ordered unnecessary therapies for Life Care residents and required its physical,

occupation, and speech-language therapists to perform such unnecessary, and


                                        45
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 45 of 110 PageID #: 45
oftentimes dangerous and harmful, therapies on Life Care patients for the sole

purpose of (a) increasing total minutes of therapy, thereby increasing the per diem

rates paid by Medicare for services provided to Part A beneficiaries, and (b)

increasing total units of therapy, thereby increasing reimbursements from Medicare

for services provided to Part B beneficiaries.

      D.     The TRICARE Program

      151. TRICARE (formerly CHAMPUS) is a federally funded medical benefit

program established by statute. 10 U.S.C. §§ 1071-1110. TRICARE provides health

care benefits to eligible beneficiaries, which include, among others, active duty

service members, retired service members, and their dependents.

      152. TRICARE has adopted a skilled nursing facility benefit similar to

Medicare’s, except that it excludes Medicare’s 100-day limit on SNF services. 10

U.S.C. § 1074j(a) and (b); 32 C.F.R. § 199.4(b)(3)(xiv). Specifically, TRICARE has

adopted Medicare’s SNF PPS payment methods and reimbursement rates,

consolidated billing requirements, and Minimum Data Set (MDS) assessment

requirements effective with all SNF admissions occurring on or after August 1, 2003.

      153. SNF services provided to beneficiaries who satisfy the qualifying

coverage requirements of the TRICARE SNF benefit are thus covered under the SNF

PPS. See 32 C.F.R. § 199.14(b)(1); TRICARE Reimbursement Manual 6010.61-M,

Chp. 8, § 4.1.


                                         46
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 46 of 110 PageID #: 46
      1.     TRICARE Payment and Coverage of SNF Pharmacy Services and
             Prescription Drugs
      154. The PPS per diem payment rate for TRICARE-covered SNF services

covers all costs (routine, ancillary, and capital-related) of furnishing those services

and is comprised of the therapy component, the non-case-mix component, and

nursing component. 32 C.F.R. § 199.14(b)(2) (“The SNF payment rates represent

payment in full … for all costs (routine, ancillary, and capital-related) associated

with furnishing inpatient SNF services to TRICARE beneficiaries ...”). See also

TRICARE Reimbursement Manual 6010.61-M, Chp. 8, §§ 4.2.14.1, 4.2.14.2. The

nursing component includes non-therapy ancillary costs such as medications. Id. §

4.2.14.2.

      155. TRICARE does not cover drugs that are not medically or

psychologically necessary for the diagnosis or treatment of a covered illness. 32

C.F.R. § 199.4(a)(1)(i). TRICARE-covered skilled nursing services thus include

only medically necessary prescription drugs provided by the facility. 32 C.F.R. §

199.4(b)(3)(xiv)(E); TRICARE Reimbursement Manual 6010.61-M, Chp. 8, §

4.2.14.1.

      2.     TRICARE Payment and Coverage of SNF Rehabilitation Therapy
             Services

      156. TRICARE covers the same skilled nursing services as Medicare. The

regulatory authority implementing the TRICARE program provides reimbursement


                                          47
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 47 of 110 PageID #: 47
to health care providers applying the same reimbursement scheme and coding

parameters that the Medicare program applies. 10 U.S.C. §§1079(j)(2) (institutional

providers).

       157. TRICARE, like Medicare, pays only for “medically necessary services

and supplies required in the diagnosis and treatment of illness or injury.” 32 C.F.R.

§ 199.4(a)(1)(i).

       158. TRICARE follows Medicare’s PPS and RUGs methodology and

assessment schedule, and beneficiaries are assessed using the same MDS form used

by Medicare. See TRICARE Reimbursement Manual 6010.58M, Ch. 8, § 2, 4.3.5 –

4.3.7, 4.4.3.

       159. Under the TRICARE for Life program, there are beneficiaries who are

enrolled in Medicare and are still eligible for TRICARE (“dual eligible

beneficiaries”). For these dual eligible beneficiaries, TRICARE is the secondary

payor to Medicare and is responsible to the skilled nursing facility for any amounts

not covered by Medicare. Id. at 4.4.

       160. TRICARE prohibits practices such as submitting claims for services

which are not medically necessary, consistently furnishing medical services that do

not meet accepted standards of care, and failing to maintain adequate medical

records.   32 C.F.R. §§ 199.9(b)(3)-(b)(5). TRICARE considers “[b]illings or

CHAMPUS claims which involve flagrant and persistent overutilization of services


                                         48
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 48 of 110 PageID #: 48
without proper regard for results, the patient’s ailments, condition, medical needs,

or the physician’s orders” to be fraud. 32 C.F.R. § 199.9(c)(3). Such practices are

deemed abusive and cause financial loss to the United States. 32 C.F.R. § 199.9(b).

      161. For TRICARE dual eligible beneficiaries, TRICARE follows

Medicare’s determination regarding medical necessity. If services are determined

not to be medically necessary under Medicare, they are not covered under

TRICARE. TRICARE Reimbursement Manual 6010.58M, Ch. 8, § 2, 4.3.16 (Note).

                       V.     FACTUAL ALLEGATIONS

      A.     Defendants Life Care and Omnicare Improperly Over-
             Prescribed, Over-Dispensed, and Over-Billed for Schedule II
             Controlled Substances

      1.     The Relationship Between Omnicare and Life Care
      162. As noted, Defendant Omnicare is the nation’s largest long-term care

pharmacy. LTC pharmacies like Omnicare provide skilled nursing facilities and

other long-term care institutions with prescription and non-prescription medications

and with services related to medication delivery, including the review of drug orders,

coordination of documentation related to prescriptions, in-service training for

nursing home staff, and drug regimen reviews.

      163. The provision of a LTC pharmacy’s services is generally pursuant to a

preferred provider agreement with the SNF chain that designates the LTC pharmacy

as the pharmacy of choice for facilities in that chain. These preferred provider


                                         49
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 49 of 110 PageID #: 49
agreements set forth the contract pricing for pharmacy products and services,

establish payment terms and billing processes, and provide mechanisms for

resolving billing disputes. The LTC pharmacy will then enter into separate

agreements with each individual facility in the chain. On information and belief,

Omnicare operated under such agreements with Life Care.

      164. Omnicare has been providing skilled nursing pharmacy services to Life

Care facilities since at least 2005. Omnicare and Life Care operate in concert through

arrangements under which Omnicare serves as the pharmacy for facilities in the Life

Care chain, including LCCH.

      165. Omnicare is a participating pharmacy provider in federally funded

health care programs including Medicare.

      166. Many of the Life Care SNF residents for whom Omnicare provides

pharmaceuticals and pharmacy services are enrolled in Medicare Part A and/or

Medicare Part D. Depending on which program provides coverage, when drugs are

prescribed, the Government reimburses the SNF and/or Omnicare for services

provided to Life Care’s covered patients.

      167. For beneficiaries covered under a Medicare Part A stay, Life Care

facilities are paid a per diem rate for all drugs and services provided to the

beneficiary during the covered stay. Life Care then reimburses Omnicare out of the

per diem payment it receives from CMS. Because it receives these Part A payments,


                                         50
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 50 of 110 PageID #: 50
Life Care facilities must file annual cost reports that reflect their operational

expenses, including the costs of pharmacy products and services obtained from LTC

pharmacies for Part A patients.

      168. Once a Life Care resident’s Part A coverage has been exhausted, his or

her prescription and other pharmacy expenses are generally covered by Medicare

Part D. For residents covered by Part D, a LTC pharmacy such as Omnicare bills

the resident’s private plan sponsor directly for pharmaceutical products and services

provided to the resident.

      169. As a material condition of its contractual agreement with each health

care program, including Medicare, and as a material condition of each claim it

submits for reimbursement to any such program, a LTC pharmacy such as Omnicare

agrees not to submit or cause the submission of false or fraudulent claims for

reimbursement. Omnicare would have reason to know that each Medicare-

participating long-term care facility, as a material condition of its contractual

agreements with federally funded programs, also agrees not to submit or cause the

submission of any false or fraudulent claim for reimbursement. Omnicare thus

knows, or has reason to know, that Medicare would not pay a claim if it knew the

claim was in violation of state or federal laws or regulations.




                                          51
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 51 of 110 PageID #: 51
          2.    The National Opioid Epidemic

          170. The prescribing and dispensing of controlled substances, including

prescription opioid analgesics, without a legitimate medical purpose and outside the

usual course of professional practice, has largely contributed to, if not caused, this

crisis.

          171. Older adults are particularly susceptible to the adverse effects of pain

medication, including falls, fractures, and delirium. See Naples, J. G., Gellad, W. F.,

& Hanlon, J. T, The Role of Opioid Analgesics in Geriatric Pain Management,

Clinics in geriatric medicine, 32(4), 725-735 (2016). Opioids in the nursing home

setting can also lead to a decreased ability to perform activities of daily living and

an overall decline in the resident’s quality of life. See HHS-OIG Data Brief, “Opioid

Use in Medicare Part D Remains Concerning,” OEI-02-18-00220 (June 2018).

          172. Despite the significant and well-documented negative impacts of

opioids on aging populations, the Office of Inspector General (OIG) estimates that

one in three Medicare Part D participants received a prescription for opioids in 2017,

and that approximately one in ten Part D beneficiaries received opioids on a regular

basis in 2017, with 4.9 million beneficiaries receiving opioids for a total of three or

more months. Id.

          173. OIG has noted that “these high numbers raise questions as to whether

opioids are being appropriately prescribed and used,” and that, given the risk of


                                            52
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 52 of 110 PageID #: 52
opioid dependence, “it is essential that Medicare beneficiaries receive the lowest

effective amount of opioids.” Id.

      174. Prescribers and dispensers play a crucial role in ensuring that

beneficiaries receive appropriate amounts of opioids. Defendants nonetheless have

repeatedly over-prescribed and over-dispensed opioids to Life Care residents. These

highly addictive narcotic opioids were prescribed for excessive durations, without

adequate indications for their use, without a legitimate medical purpose, and often

in the presence of adverse consequences.

      3.     Life Care Physicians Routinely Prescribed Medically Unnecessary
             Schedule II Controlled Substances
      175. Long-term opioid use often begins with the treatment of acute pain. For

this reason, CDC cautions that the lowest effective dose and duration should be

prescribed for acute pain. Additionally, prescribers should not prescribe a quantity

greater than needed for the expected duration of pain severe enough to require

opioids. According to the CDC, three or fewer days will usually be sufficient; more

than seven days of opioids is rarely needed to address acute pain. Id.

      176. Notwithstanding these recommendations, Life Care residents are

routinely prescribed opioids on a long-term basis for acute post-surgical pain.




                                         53
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 53 of 110 PageID #: 53
        a.     Life Care’s Pattern and Practice of Overprescribing Opioids

        177. Most patients who are discharged to Life Care facilities for

rehabilitation therapy following surgical procedures are admitted with short-term

prescriptions (e.g., three to ten days) for narcotic pain medications.

        178. Although patients admitted with acute pain risk developing addictions,

Life Care physicians routinely keep such patients on opioids for extended periods,

often increasing dosages, duration, and frequency. At all times relevant to this

Complaint, these physicians were acting within the scope of their duties as agents,

servants, and/or employees of, and in furtherance of the business interests of, Life

Care.

        179. For example, it was not uncommon for Life Care physicians to write

successive 30-day prescriptions for patients whose hospital discharge orders

provided that the medications were for up to ten or fewer days. It was also not

uncommon for Life Care physicians to increase the dosages of these opioids.

        180.   Life Care’s prescribing of medically unnecessary and excessive

narcotic opioids—in concert with Omnicare’s over-dispensing of opioids – has led

to patients becoming more debilitated, thus requiring more rehabilitation services.

Even more disturbingly, Life Care’s and Omnicare’s practices increase the risk of

addiction. Patients who are opioid naïve or who have no history of opioid abuse or

misuse leave Life Care facilities addicted to prescription opioids.


                                          54
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 54 of 110 PageID #: 54
      181. Life Care’s practice of prescribing excessive narcotic opioids is in

violation of the CSA’s requirement that controlled substances prescriptions be issued

only for legitimate medical purposes. Its practice also violates federal health care

program regulations requiring that residents be free from unnecessary drugs and

receive only those medications – in an appropriate dose and for an appropriate

duration – that are clinically indicated to meet his or her assessed needs. See CMS

Survey and Certification Group Memorandum to State Survey Agency Directors,

“State Operations Manual (SOM) Surveyor Guidance Revisions Related to

Psychosocial Harm in Nursing Homes,” March 25, 2016.

      b.     Specific Examples of Patients for whom Medically Unnecessary
             Opioids were Prescribed
      Patient A

      182. Patient A is a 74-year-old Medicare patient who was admitted to LCCH

for skilled nursing care on December 31, 2018 with a diagnosis of deep vein

thrombosis. Her December 28, 2018 hospital discharge orders included a

prescription for oxycodone 10/325 mg, one tablet every four hours as needed for

pain, for up to ten days.

      183. On January 4, 2019, Life Care Physician A (who also worked at other

Life Care facilities) prescribed an additional 180 tablets of oxycodone 10/325 mg,

one tablet every four hours as needed for pain (30-day supply). At all times relevant

to this Complaint, Physician A was acting within the scope of her duties as an agent,

                                         55
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 55 of 110 PageID #: 55
servant, and/or employee of Life Care, and in furtherance of the business interests

of Life Care.

      184. On January 28, 2019, Physician A prescribed another 180 tablets of

Percocet 10/325 mg, one tablet every four hours as needed for pain (30-day supply).

      185.      On February 25, 2019, Life Care Physician B (who also worked at

other Life Care facilities) prescribed an additional 200 tablets of Percocet 10 mg,

one tablet every four hours as needed for pain (50-day supply). At all times relevant

to this Complaint, Physician B was acting within the scope of his duties as an agent,

servant, and/or employee of Life Care, and in furtherance of the business interests

of Life Care.

      186. These prescriptions were filled and dispensed by Omnicare, acting in

concert with Life Care through the arrangement described above.

      187. Patient A began to show signs of addiction, including setting an alarm

on her phone and asking for pain medication before the next dose was indicated.

Patient A would transfer herself to a wheelchair and self-propel to the nurses’ station

to ask for pain medication.

      Patient B

      188.      Patient B is a 79-year-old Medicare patient with a documented history

of chronic prescription opioid use who was admitted to LCCH on December 26,

2018 following a left ankle fracture. Patient B’s hospital discharge orders included


                                          56
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 56 of 110 PageID #: 56
a prescription for 40 tablets of hydrocodone 5/325 mg, one tablet every eight hours

as needed for pain, for up to ten days.

      189. On December 28, 2018, Life Care Physician A prescribed an additional

180 tablets of hydrocodone 5/325 mg, and increased the frequency of Patient B’s

doses, instructing Patient B to take one tablet every four hours as needed for pain

(30-day supply).

      190. On February 5, 2019, Physician A prescribed another 180 tablets of

hydrocodone 5/325 mg, one tablet every four hours (30-day supply). Upon discharge

from LCCH on February 24, 2019, Patient B was given 40 tablets of hydrocodone

5/325 mg.

      191. Omnicare filled and dispensed all prescriptions for Patient B, acting in

concert with Life Care through the arrangement described above.

      192. Patient B began to exhibit signs and symptoms of addiction, including

setting an alarm to ask for the next dose.

      Patient C

      193.   Patient C is a 67-year-old Medicare patient who was admitted to LCCH

for skilled nursing care on November 21, 2018 following a left heel fracture. Patient

C’s hospital discharge orders included a prescription for a three-day supply, or 18

tablets, of oxycodone 10 mg, one tablet every four hours as needed for pain.




                                             57
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 57 of 110 PageID #: 57
      194. On November 26, 2018, Omnicare advised Life Care Physician A that

a follow-up prescription for 42 tablets of oxycodone 10 mg was needed. The notice

indicated that, per Physician A’s verbal authorization, this medication had already

been dispensed on an emergency basis. Physician A signed the November 26, 2018

authorization for emergency dispensing of oxycodone on December 3, 2018.

      195. On November 27, 2018, Physician A prescribed an additional 180

tablets of oxycodone 10 mg, one tablet every four hours as needed (30-day supply).

      196. On December 31, 2018, Physician A prescribed another 200 tablets of

oxycodone 10 mg, one tablet every six hours as needed for pain (50-day supply).

      197. One week later, on January 7, 2019, Physician A prescribed an

additional 180 tablets of oxycodone 10 mg, one tablet every four hours as needed

for pain (30-day supply).

      198. Omnicare filled and dispensed all prescriptions for Patient C, acting in

concert with Life Care through the arrangement described above.

      199. Patient C began to demonstrate signs and symptoms of addiction.

Despite signs of addiction, Physician A continued to prescribe high dosages of

oxycodone for Patient C.

      Patient D

      200. Patient D is a 53-year-old disabled Medicare patient who was admitted

to LCCH on November 22, 2018 with cellulitis of the left lower leg. His hospital


                                        58
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 58 of 110 PageID #: 58
discharge orders included a prescription for a five to 15-day supply, or 60 tablets, of

oxycodone 5 mg, with instructions to take one to two tablets every four to six hours

as needed.

      201. On November 23, 2018, Physician B prescribed an additional 120

tablets of Percocet 5 mg, one to two tablets every four hours as needed (10- to 20-

day supply).

      202. On November 27, 2018, Physician B prescribed another 240 tablets of

oxycodone 15 mg, representing a 10 mg increase in strength, one tablet every four

hours as needed (40-day supply).

      203. Omnicare filled and dispensed all prescriptions for Patient D, acting in

concert with Life Care through the arrangement described above.

      Patient E

      204. Patient E is a 92-year-old Medicare patient who was admitted to LCCH

on December 22, 2018 following right hip open reduction internal fixation surgery.

Patient E’s hospital discharge orders included a prescription for a five to ten-day

supply, or 60 tablets, of oxycodone 5 mg, with instructions to take one to two tablets

every four hours as needed for pain.

      205. On January 7, 2019, Physician A ordered an additional 30 to 60-day

supply, or 360 tablets, of oxycodone 5 mg. The prescription instructed Patient E to

take one tablet in the morning, scheduled, and continued the order for one tablet


                                          59
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 59 of 110 PageID #: 59
every four hours as needed for moderate pain, and two tablets every four hours for

severe pain.

      206. Omnicare filled and dispensed all prescriptions for Patient E, acting in

concert with Life Care through the arrangement described above.

      Patient F

      207. Patient F is a 66-year-old Medicare patient who was admitted to LCCH

on January 25, 2019 following open reduction internal fixation surgery of the right

hip. According to Patient F’s hospital records, Patient F had documented chronic

pain syndrome, worsening neck and back pain, and had had multiple previous neck

and back surgeries. Patient F had been treated through the hospital’s Pain

Management Service, had been weaned off her narcotics, and had been using

increasing doses of NSAIDs and Tylenol to treat her pain.

      208. On January 20, 2019, Patient F’s hospital physician prescribed a five to

ten-day supply, or 60 tablets, of oxycodone 5 mg, with instructions for Patient F to

take one or two tablets every four hours as needed for pain.

      209. On January 28, 2019, Physician A prescribed an additional 360 tablets

of oxycodone 5 mg, one to two tablets every four hours as needed, representing a

30- to 60-day supply.

      210. Patient F began to show signs of addiction, including requesting every

four to six hours the maximum number of tablets.


                                        60
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 60 of 110 PageID #: 60
      211. Omnicare filled and dispensed all prescriptions for Patient F, acting in

concert with Life Care through the arrangement described above.

      212. The nursing notes of several different nurses documented that Patient F

began to exhibit signs of opioid addiction, including setting her cell phone alarm to

wake her every four hours so she can request the next oxycodone dose.

      Patient G

      213. Patient G is a 94-year-old Medicare patient who was admitted on

December 20, 2018 following multiple fractures of his ribs. Patient G’s hospital

physician had prescribed ten tablets of hydrocodone 5/325 mg, with instructions for

Patient G to take one tablet every six hours as needed for severe pain for up to 10

days. The prescription included further instruction to “[d]ecrease dosage to ½

tablet every six hours as tolerated then wean to discontinue.”             (Emphasis

supplied).

      214. Despite the hospital physician’s explicit instruction to discontinue this

medication, on December 21, 2018, Physician A prescribed an additional 30 to 60-

day supply, or 120 tablets, of Norco 5/325 mg, with instructions for Patient G to take

one tablet every six hours as needed for severe pain and ½ tablet every six hours as

needed for moderate pain.

      215. Omnicare filled and dispensed all prescriptions for Patient G, acting in

concert with Life Care through the arrangement described above .


                                         61
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 61 of 110 PageID #: 61
        Patient H

        216. Patient H is an 84-year-old Medicare patient who was admitted to

LCCH on February 20, 2019 with metabolic encephalopathy and dementia. Upon

discharge from the hospital, Patient H had been prescribed a three-day supply, or 12

tablets, of Percocet 5/325 mg, with instructions to take one tablet every six hours as

needed for pain.

        217. Due to his dementia, it was not uncommon for Patient H, when he first

arrived at LCCH, to become agitated and yell out for help, often simply because he

had a question or wanted someone to visit with him. During his first two weeks at

LCCH, Patient H typically asked for just one or two tablets in a 24-hour period for

pain.

        218. On March 6, 2019, Physician A ordered 200 tablets of oxycodone 5 mg,

to be taken every six hours scheduled (50-day supply). On March 12, 2019,

Physician A wrote a prescription for an additional 30-day supply, or 120 tablets, of

Percocet 5/325 mg, to be taken every six hours as needed for pain. These drugs were

not prescribed and administered for medically accepted indications, but apparently

were prescribed and administered as a way to make Patient H easier to manage. Since

receiving the narcotics routinely every six hours, Patient H has been calmer and has

caused fewer disturbances.




                                         62
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 62 of 110 PageID #: 62
      219. Omnicare filled and dispensed all prescriptions for Patient H, acting in

concert with Life Care through the arrangement described above.

      Additional Patient Examples

      220. The following are examples of several other instances in which Life

Care physicians prescribed, and Omnicare filled and dispensed, additional 30- to 60-

day supplies of narcotic opioids for patients whose hospital physicians had

prescribed much more limited supplies of the same drugs. These prescriptions were

issued, filled, and dispensed even though the patients’ medical records contained

insufficient or no documentation demonstrating that continued opioid therapy was

medically necessary or clinically indicated.

      • Patient I: Patient I is a 66-year-old Medicare patient who was admitted to
        LCCH on February 22, 2019 following a peg tube insertion. Upon
        discharge from the hospital, Patient I’s hospital physician had prescribed
        10 tablets of Norco 5/325 mg, with instructions to take one tablet every
        four hours as needed. On February 26, 2019, Life Care Physician A
        prescribed an additional 30-day supply, or 180 tablets, of Norco 5/325 mg.

      • Patient J: Patient J is a 72-year-old Medicare patient who was admitted to
        LCCH on March 8, 2019 following a right ankle fracture. Upon discharge
        from the hospital on March 8, 2019, Patient J’s hospital physician
        prescribed a three-day supply, or 12 tablets, of hydrocodone 10/325 mg,
        with instructions to take one tablet every six hours as needed. On March
        11, 2019, Life Care Physician A prescribed an additional 30-day supply,
        or 120 tablets, of Norco 10/325 mg, one tablet every six hours as needed.

      • Patient K: Patient K is a 59-year-old Medicare patient who was admitted
        to LCCH on January 18, 2019 following an appendectomy. Patient K had
        been discharged from the hospital with a prescription for oxycodone
        10/325 mg, with instructions to take one tablet every six hours as needed.
        On January 22, 2019, Life Care Physician A prescribed an additional 30-
                                         63
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 63 of 110 PageID #: 63
      day supply, or 180 tablets, of Percocet 10/325 mg, with instructions to
      increase the frequency to one tablet every four hours as needed.

   • Patient L: Patient L is an 86-year-old Medicare patient who was re-
     admitted to LCCH on February 21, 2019 following a procedure to insert a
     nephrostomy tube. The hospital physician had prescribed 10 tablets of
     hydrocodone 5/325 mg, with instructions for Patient L to take one tablet
     every four hours as needed for pain. On February 27, 2019, Life Care
     Physician B ordered an additional 40-day supply, or 240 tablets, of
     hydrocodone 5/325 mg, with instructions to take one tablet every four
     hours as needed for pain.

   • Patient M: Patient M is an 87-year-old Medicare patient with dementia
     who was admitted to LCCH on March 12, 2019 following a right shoulder
     fracture. Patient M’s hospital physician had prescribed 18 tablets of Norco
     5/325 mg, with instructions to take one tablet every four hours as needed
     for pain. On March 15, 2019, Life Care Physician A prescribed an
     additional 30-day supply, or 180 tablets, of Norco 5/325 mg, with
     instructions for Patient M to take one tablet every four hours as needed.

   • Patient N: Patient N is a 93-year-old Medicare patient, admitted to LCCH
     on September 25, 2018 following a left tibia fracture. Patient N’s hospital
     discharge orders included a prescription for oxycodone 5/325 mg, one
     tablet every four hours as needed, for up to 10 days. On October 5, 2018,
     Physician A discontinued this dose and wrote new prescription for an
     additional 360 tablets of Percocet 5/325 mg, one tablet every four hours as
     needed (60-day supply). Patient N began to show signs of dependency,
     including requesting the next dose before it was indicated.

   • Patient O: Patient O is a 75-year-old Medicare patient, admitted January
     15, 2019 with deep vein thrombosis, blood in his urine, urostomy, and a
     stage 1 sacral wound. Patient O’s hospital discharge orders included a
     prescription for 15 tablets of Percocet 5/325mg, one every four hours as
     needed (2½-day supply). On January 24, 2019, Life Care Physician A
     prescribed an additional 180 tablets of Percocet 5/325 mg, one every four
     hours as needed (30-day supply).

   • Patient P: Patient P is a 91-year-old Medicare patient admitted to LCCH
     on February 20, 2019 following hospitalization for a pelvic injury. Patient

                                     64
Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 64 of 110 PageID #: 64
         P’s hospital physician had prescribed 24 tablets of hydrocodone 5/325 mg,
         one every four hours as needed (four-day supply). On February 27, 2019,
         Life Care Physician A prescribed another 180 tablets of oxycodone 5/325
         mg, one every four hours as needed (30-day supply).

      • Patient Q: Patient Q is a 69-year-old Medicare patient admitted to LCCH
        on February 20, 2019 following a stroke. Patient Q had been discharged
        from the hospital with a prescription for 18 tablets of Roxicodone 5 mg,
        one every four hours as needed (three-day supply). On February 27, 2019,
        Life Care Physician A prescribed an additional 180 tablets of oxycodone
        5 mg, one every four hours as needed (30-day supply).

      • Patient R: Patient R is an 80-year-old Medicare patient admitted to LCCH
        on February 12, 2019 with acute respiratory failure with hypoxia. Patient
        R’s hospital physician prescribed 15 tablets of hydrocodone 5/325 mg, one
        every four hours as needed (2½-day supply). On February 18, 2019, Life
        Care Physician A prescribed an additional 180 tablets of Norco 5/325 mg,
        one every four hours as needed (30-day supply).

      • Patient S: Patient S is a 30-year-old disabled and mentally-delayed
        Medicare patient who was admitted to LCCH on February 5, 2019 post-
        seizures. Patient S’s hospital discharge orders included a prescription for
        6 tablets of hydrocodone 10/325 mg, one every six hours as needed. On
        February 7, 2019, Life Care Physician A prescribed an additional 90 tablets
        of Norco 10/325 mg, one every eight hours as needed (30-day supply).

      • Patient T: Patient T is a 72-year-old Medicare patient admitted to LCCH
        March 13, 2019 following a left hip fracture. Patient T’s hospital physician
        prescribed 10 tablets of Percocet 5/325 mg, one to two every four hours as
        needed. On March 14, 2019, Life Care Physician A prescribed an
        additional 360 tablets of Percocet 5/325mg, one or two every four hours as
        needed (30- to 60-day supply).

      221. The opioids prescribed to Patients A-T were prescribed despite initial

hospital physician prescriptions directing that the opioids be taken only for a short

amount of time; despite the lack of supporting diagnoses or documentation in the



                                         65
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 65 of 110 PageID #: 65
patients’ medical records justifying such heavy and frequent dosages; and oftentimes

despite clear signs of physical or psychological dependence.

      222. With knowledge that these drugs were not medically necessary to treat

the patients’ conditions and that these prescriptions were not issued for a legitimate

medical purpose and in the usual course of professional practice, Life Care submitted

claims for payment to Medicare for these drugs and/or cost reports in which it falsely

certified that it was in compliance with various federal and state rules and

regulations, including Medicare CoPs promulgated at 42 C.F.R. § 483.1 et seq., and

the CSA and its implementing regulations. Omnicare, acting in concert with Life

Care, caused the submission of these false certifications and false claims. Life Care’s

and Omnicare’s violations of these fundamental requirements, had they been

disclosed, would have been material to CMS’s decision to pay.

      223. With respect to any prescriptions covered under Part D, Life Care acted

in concert with Omnicare with knowledge that these prescriptions were not issued

for a legitimate medical purpose and in the usual course of professional practice.

Life Care submitted the prescriptions to Omnicare, knowing that Omnicare would

submit the resulting claims to Medicare Part D for payment, and thus caused the

submission of false and fraudulent claims and false statements to get claims paid.




                                          66
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 66 of 110 PageID #: 66
        4.    Omnicare Pharmacists        Routinely Dispensed Medically
              Unnecessary Schedule II Controlled Substances That Were
              Issued Without a Legitimate Medical Purpose
        224. At all times relevant hereto, Omnicare filled and dispensed the

prescriptions that were issued to Life Care residents, including Patients A-T

described above, while acting in concert with Life Care through the arrangement

described above.

        225. Pharmacies, both institutional and retail, play an essential role in

overseeing prescriptions for controlled substances, and narcotic opioid analgesics in

particular. In recognition of this role, both federal and state laws require pharmacists

to assess the suitability of all prescriptions for controlled substances before

dispensing those drugs.

        226. In the SNF setting, LTC pharmacies are critical to the care continuum,

managing medications for vulnerable and medically fragile and complex residents.

Because SNF patients typically receive eight to ten different medications each day,

effective delivery of pharmacy services is essential to the overall care and services

those patients receive. Through their consultant pharmacists, LTC pharmacies

manage medications and related pharmacy services, and review residents’ clinical

needs to ensure that patients receive the right medications at the right time. These

services begin upon receipt of each prescription and continue after dispensing the

drug.


                                          67
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 67 of 110 PageID #: 67
      227. As the dispensing and consulting pharmacy for Life Care residents,

Omnicare was required to provide oversight and review of residents’ medications to

ensure that the drugs ordered for each resident were appropriate, i.e., that the

prescriptions were not for excessive doses, for excessive durations, or without

adequate indications for their use. 42 C.F.R. § 483.45(c), (d).

      228. In breach of these requirements, Omnicare’s pharmacists filled the

prescriptions for the excessive narcotic opioids dispensed to Patients A-T,

notwithstanding that such excessive opioids were medically appropriate.

      229. To the extent Part D claims were submitted, Omnicare knowingly

made, or caused to be made, false or fraudulent PDEs that inaccurately designated

these drugs as medically necessary covered Part D drugs and that inaccurately

represented that the drugs were dispensed for a legitimate medical purpose; and thus

Omnicare knowingly caused Part D Plan Sponsors to submit false claims to

Medicare for medically unnecessary Schedule II drugs that had been dispensed

without a legitimate medical purpose, and knowingly caused Part D Plan Sponsors

to submit false certifications to Medicare that were material to the payment of

claims.

      230. Omnicare’s actions described above also caused the submissions by

Life Care of false claims to Part A. To the extent Part D claims were submitted,

Omnicare itself submitted claims to Part D, and Life Care caused the submission of


                                         68
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 68 of 110 PageID #: 68
those claims, for the prescriptions issued and opioids dispensed to Patients A-T and

other patients, with actual knowledge, or in reckless disregard, of the fact that they

were not issued for a legitimate medical purpose and thus were not reimbursable.

Omnicare and Life Care acted in concert with each other in doing so through the

arrangement described above.

      5.     The Unlawfulness of a Prescription is Material to a Federal
             Health Care Program’s Decision to Pay
      231. Compliance with federal and state rules prohibiting the prescribing and

dispensing of controlled substances without a legitimate medical purpose and

beyond the scope of professional practice is a condition of these medications being

covered by Medicare or another federal health care program. Moreover, compliance

with these requirements is and was at all times relevant to this Complaint material

to the federal health care program’s decision to pay claims for controlled substances.

      232. The Government has noted that it “routinely denies payment for

controlled substance medications, or seeks to recoup payments already made, when

such prescriptions are not issued or dispensed for a legitimate medical purpose in

the usual course of professional practice.” United States v. Oakley Pharmacy, Inc,

et al., Case No. 2:19-cv-00009, Doc. 1 (M.D. Tenn. Feb. 7, 2019).

      233. Defendants knew or reasonably should have known that Federal and

State Health Care Programs would not pay claims for controlled substances had they



                                         69
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 69 of 110 PageID #: 69
known that the controlled substance prescriptions at issue lacked a legitimate

medical purpose for a medically accepted indication.

      B.     Defendant Life Care Provided and Billed Federal Healthcare
             Programs for Medically Unnecessary and Excessive Therapy
             Services

      234. Medicare and other federal healthcare programs, including TRICARE,

only pay for rehabilitative therapy services that are reasonable and necessary,

consistent with the nature and severity of the patient’s illness or injury, the patient’s

particular medical needs, and accepted standards of medical practices.

      235. Services are reasonable and necessary if they are safe and effective, of

appropriate duration and frequency within accepted standards of medical practice

for the particular diagnosis or treatment, and meet the patient’s medical needs. CMS

Medicare Program Integrity Manual, Chp. 3, § 3.6.2.2.

      236. At all times relevant hereto, Life Care knew that medically unnecessary

rehabilitation therapy, including physical therapy (“PT”), occupational therapy

(“OT”), and speech language pathology therapy (“speech therapy” or “ST”), was not

reimbursable by Medicare and TRICARE. The sources of Life Care’s knowledge

of the impropriety of medically unnecessary therapy includes its settlement of multi-

year litigation by the United States in an action filed by Relator’s counsel in the

Eastern District of Tennessee in 2008.       Life Care nevertheless has continued to




                                           70
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 70 of 110 PageID #: 70
submit claims to federal healthcare programs for such medically unnecessary

therapy.

      237. Life Care’s scheme to defraud the government included providing

excessive and unnecessary therapies to patients. It also included adding to patients’

admissions orders therapies, most commonly speech therapy, for which there was

no order from the hospital physician and for which there was no supporting

diagnosis, and forcing patients, many of whom were very old, or very sick, or both,

to undergo therapy that was either medically unnecessary in the first instance, or that

was excessive in frequency, duration, and intensity, and was often harmful to the

patients. Compliance with these applicable laws and regulations referred to above

was and is material to the Government’s payment of claims for SNF services.

      238. In many instances, Life Care documented the provision of therapy for

patients who were too sick or too frail to have withstood the therapy. In these cases,

the therapy either could not possibly have been provided at all, or any therapy that

was provided was not skilled.

      1.     Specific Examples of Patients who Received Unnecessary or
             Excessive Therapy

      Patient U

      239. Patient U was an 86-year-old Medicare patient admitted to LCCH on

March 2, 2019 following a right hip replacement. Palliative care was recommended

as her diagnoses included breast cancer, pneumonia, congestive heart failure, and

                                          71
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 71 of 110 PageID #: 71
hallucinations. Patient U was discharged from the hospital with an order for a PT

and OT evaluation. Upon admission to LCCH, ST was added.

      240. Patient U was weak, had low appetite, was only able to sit in a

wheelchair for short periods of time, needed assistance dressing, and was incontinent

of the bowel and bladder. Despite these severe limitations, in just over a two-week

period between March 2, 2019 and March 18, 2019, the date of her last therapy

session, Patient U received a total of 1844 therapy minutes, including 357 minutes

of ST; 560 minutes of OT; and 927 minutes of PT. Given her condition, it is unlikely

that Patient U could have withstood or completed the number of therapy minutes

recorded, which suggests falsification of records.

      241. Patient U was admitted to hospice care on March 19, 2019, and died

just over 24 hours later, on March 20, 2019.

      Patient V

      242. Patient V was a 98-year-old Medicare patient admitted to LCCH on

December 23, 2018 with rhabdomyolysis and dementia. Patient V’s hospital

discharge orders included PT and OT evaluation and treatment. Between December

24, 2018 and February 6, 2019, Patient V received 4,980 total minutes of therapy,

including 2,099 minutes of PT; 1,671 minutes of OT; and 1,210 of ST. Given her

physical condition and dementia, it is unlikely Patient V could have withstood or




                                         72
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 72 of 110 PageID #: 72
completed the number of therapy minutes recorded, which suggests falsification of

records.

      243. On February 7, 2019, Patient V was moved to hospice care, and died

on February 15, 2019.

      Patient W

      244. Patient W is an 89-year-old Medicare patient who was admitted to

LCCH February 27, 2019 following back surgery. Patient W’s diagnoses included

lumbar fracture, Parkinson’s disease, and prostate cancer. His hospital records

showed that after having a stroke on February 21, 2019, he was not following

commands and was nonverbal, and that on February 23, 2019, he was “waxing and

waning,” not following commands, and was nonverbal. A palliative care consult

performed on February 25, 2019, indicated that Patient W’s “survival estimate was

on the order of weeks, likely not greater than 1-3 weeks and almost certainly not

greater than 1-6 months, particularly given the significant likelihood of return to any

meaningful level of function given his expected long postop recovery, his debilitated

state, and multiple comorbidities, particularly the Parkinson [sic] disease. If the

patient did poorly in his rehab effort, hospice would be recommended as the most

realistic and compassionate plan of care.”

      245. Upon admission to LCCH, PT, OT, and ST were ordered. During the

two-week period from February 27 to March 13, 2019, when Patient W was admitted


                                          73
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 73 of 110 PageID #: 73
to hospice, he received a total of 1,215 minutes of therapy, including 350 minutes of

ST; 422 minutes of OT; and 443 minutes of PT. Given Patient W’s condition, it is

unlikely he could have withstood or completed the number of therapy minutes

recorded.

      Patient X

      246. Patient X is a 71-year-old Medicare patient who was admitted to LCCH

on January 8, 2019 with chronic respiratory failure. Patient X used oxygen 24/7 and

was short of breath on a near-constant basis. PT and OT evaluations were ordered at

the time of discharge from the hospital. Upon admission to LCCH, speech therapy

was added.

      247. Patient X’s cardiologist documented in office notes that, “According to

the patient they do not let her participate in physical therapy on a consistent basis

due to either hypotension or tachycardia.” Patient X’s Life Care records show,

however, that she was seen five times a week by both PT and OT, and that her

sessions ranged from 19 minutes to 77 minutes, with an average of 55-60 minutes

per therapy session. These records are inconsistent with Patient X’s statements to

her cardiologist.

      248. On several occasions, PT and OT noted that “[Patient X] was too weak

to participate in therapy.” It was also documented that Patient X’s blood pressure

and pulse were too elevated for her to participate in therapy. Nevertheless, Patient


                                         74
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 74 of 110 PageID #: 74
X’s records reflect that she received a total of 1521 minutes of PT and 1258 minutes

of OT.

      Patient Y

      249. Patient Y was a 91-year-old Medicare patient admitted to LCCH on

February 13, 2019 with respiratory failure with hypoxia. At the time of admission,

Patient Y was weak and in general discomfort. He was on oxygen, two liters per

minute, via nasal cannula, and required a two-person assist with transfers. Patient

Y’s hospital discharge orders included PT and OT evaluations and treatment.

      250. On February 14, 2019, Patient Y’s nursing notes charted that Patient Y

was “congested, doing poorly, yells out for help.” That same day, PT documented a

132-minute evaluation, 55 minutes of therapy, and 41 minutes of co-treatment. OT

documented a 101-minute evaluation, 66 minutes of therapy, and 41 minutes of co-

treatment.

      251. On February 18, 2019, Patient Y’s nursing notes charted that Patient Y

had left lower lobe pneumonia. The notes further indicated that Patient Y’s family

was present, that a Hoyer lift was being used for transfers, and that Patient Y was

showing a decrease in meal intake. That same day, PT documented 66 minutes of

therapy, OT documented 46 minutes of therapy, and ST documented 39 minutes of

therapy.




                                        75
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 75 of 110 PageID #: 75
      252. On February 22, 2019, Patient Y was admitted to hospice. Prior to being

admitted to hospice, Patient Y received 83 minutes of PT, 59 minutes of OT; 34 and

53 minutes of ST; and 49 minutes of PT and OT co-treatment, on February 20, 2019,

and he received 60 minutes of PT, 59 minutes of OT, and 29 minutes of ST, on

February 21, 2019. Patient Y is documented as having received 30 minutes of ST on

the day he was admitted to hospice.

      253. On February 23, 2019, speech therapy documented that it provided 33

minutes of therapy, even though Patient Y was on hospice services.

      254. Patient Y was moved to LCCH’s long-term care unit on February 25,

2019, and died two days later, on February 27, 2019.

      255. In total, Patient Y received 1,520 minutes of therapy in the ten-day

period between February 13 and February 23, 2019. Given Patient Y’s physical

condition, it is unlikely he could have withstood or completed the number of therapy

minutes recorded.

      Patient Z

      256. Patient Z is a 76-year-old Medicare patient who was admitted to LCCH

on December 27, 2018, discharged on January 6, 2019, and readmitted on January

10, 2019. Patient Z is a bilateral above-the-knee amputee with approximately six

inches of leg stump and no leg braces. Patient Z lives alone, uses an electric scooter,

and is independent with his personal care.


                                          76
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 76 of 110 PageID #: 76
      257. Upon both admissions to LCCH, PT and OT were ordered for Patient

Z. Patient Z received PT six times a week for four weeks and OT five times a week

for four weeks. Because Patient Z is wheelchair-bound, the therapies he received in

PT and OT were identical and duplicative.

      C.     Defendant Life Care Provided Worthless and/or Substantially
             Diminished Services to its Residents

      258. At all times relevant hereto, Defendant Life Care had a duty to provide

services that met regulatory requirements aimed at ensuring its residents received

“the highest practicable level of physical, mental, and psychosocial well-being [of]

every resident.” 42 U.S.C. § 1396r(b)(2)(A). Compliance with these duties requires

the provision of a safe and sanitary living environment; adequate services and

supplies to meet residents’ basic nutrition and hygiene requirements; and qualified

and adequate nursing staff, among others.

      259. Notwithstanding these duties, the care and services Defendants

provided to residents at Life Care facilities was so deficient, inadequate, and

substandard as to constitute worthless or substantially diminished services in

violation of state and federal statutes, regulations, and contractual provisions,

compliance with which is material to the Government’s decision to pay claims for

those services.

      260. Defendant Life Care knew, should have known, or acted in reckless

disregard of the fact that residents of its facilities were subjected to unreasonable

                                         77
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 77 of 110 PageID #: 77
risks of physical and psychological harm as a result of its neglect and diminished or

substandard services.

      261. At all times relevant hereto, Life Care’s failure of care in violation of

the FCA includes, but is not limited to, the following:

      •   Lack of Adequate Nursing Staff: Life Care has consistently failed to

          provide adequate staff to meet its residents’ needs. To illustrate, LCCH

          has been staffed with only one RN, three LPNs, and five CNAs for

          approximately 76 patients, 4 of whom were wanderers who required one-

          to-one care. This left only 9 nursing staff members to care for the

          remaining 72 patients. It is also common for Life Care to remove either a

          CNA or a nurse off the schedule at 10 p.m.

      •   Failure to Monitor and Prevent Elopement and Wandering: Life Care

          facilities, including LCCH, are not equipped to protect wanderers, elopers,

          and patients with dementia. Life Care has taken little or no steps to protect

          wandering residents from hazards, in violation of Medicare requirements.

          See 42 C.F.R. § 483.25(d)(1)-(2) (requiring that the resident environment

          remain as free of accident hazards as is possible and that each resident

          received adequate supervision and assistance devices to prevent accidents).

          Life Care has also taken no steps to protect other residents from wandering

          patients.


                                          78
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 78 of 110 PageID #: 78
          •    Failure to Provide Items and Supplies to Meet Basic Resident Needs:

               Life Care has failed to provide essential items to meet the basic needs of

               its residents. For example, LCCH has experienced a chronic lack of

               necessary supplies, ranging from PIC system medications; glucose strips

               for diabetics; urinals; medicine cups for pills; and nighttime snacks for

               diabetics.

          D.      Forrest Preston is Liable as Life Care’s Alter Ego for Life Care’s
                  Violations

          262. Preston is the founder, sole shareholder, and Chairman of the Board of

Life Care Centers of America.

          263. Life Care is organized as an “S-Corporation” under the Internal

Revenue Code. All of Life Care’s income and losses are therefore reported on

Preston’s personal tax returns and are taxed to Preston (rather than at a corporate

level).

          264. Preston also owns and controls, either in whole or in part, most of the

nursing home facilities throughout the United States that are managed by Life Care.

Preston either owns the nursing home facilities directly, through Life Care, or

through partnerships that he owns in whole (e.g., Life Care Affiliates II Limited

Partnership) (“LCAII”), or in part.




                                             79
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 79 of 110 PageID #: 79
       265. Regardless of the particular ownership structure, Life Care Centers of

America manages and/or operates all of Preston’s Life Care facilities and charges

those facilities a management fee for its services.

       266. Medicare paid Life Care and its facilities over $4.6 billion from January

2010 through February 2016 for services rendered by Life Care skilled nursing

facilities.

       267. During the relevant time period, Preston was the ultimate financial

beneficiary of the majority of revenues billed and collected, including Medicare

funds, by Life Care and its affiliated nursing home facilities. As such, Preston

benefitted from Life Care’s submission of false claims and claims for which Life

Care was not entitled to reimbursement from Medicare.

       268. Preston also operated Life Care and its related entities without regard

for the separateness between himself and the corporate forms among the entities. As

Preston himself explained in a deposition in another case, “a benefit to me is the

corporation. That’s synonymous … if you have two pockets in your pants and you

move the money from one pocket to the other, do you still have the money? Which

gained? Which lost? I don’t understand. If you don’t understand sub S, that’s all that

really amounts to is moving your own money from your own trousers from one

pocket to the other.”




                                          80
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 80 of 110 PageID #: 80
      269. Preston has asserted in tax-related litigation that Life Care, LCA II, the

hundreds of Life Care facilities he owns, his partnerships, or other corporate entities

that he owns, are all part of a single unitary nursing home business. Preston has taken

this position in order to leverage losses sustained by parts of his business when

calculating his personal tax liability and, thereby, reduce the amount of taxes owed.

      270. For example, in support of his position that his nursing home business

was a “unitary business,” Preston, through counsel, represented in a December 14,

2005, letter to the Michigan Department of Treasury, Office of Hearings that:

          •   Mr. Preston’s nursing home business is one unitary business . . .
              Each entity that makes up the unitary business group was
              obviously involved in the same line of business, the nursing
              home business. The key officers and directors and partners of the
              members of the business group were interlocking and largely
              identical, and these key people managed the business activities
              of each member of the unitary business group.

          •   [Life Care] maintains a centralized financial reporting system
              managed by an experienced finance staff which aids in the
              administration of all of [Preston’s] nursing homes and also
              provides a thorough and uniform report to [Life Care] senior
              management, including monthly profit and loss statements,
              which permits close supervision and timely monitoring of the
              operating results of all such homes by [Life Care] senior
              management. All general ledgers and financial statements for all
              of [Preston’s] nursing homes and retirement centers are
              processed at [Life Care’s] corporate offices in Cleveland,
              Tennessee. The budgeting process and the preparation of all tax
              returns for all of [Preston’s] nursing homes and retirement
              centers are coordinated at [Life Care’s] corporate offices in
              Cleveland, Tennessee. All expenditures over a pre-determined
              amount by any of [Preston’s] nursing homes must be approved
              by [Life Care] personnel in Cleveland, Tennessee.

                                          81
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 81 of 110 PageID #: 81
         •   The treasury function of [Preston’s] nursing home business is
             centralized. All borrowing and other financing activities for all
             aspects of the [Preston’s] business are negotiated by and entered
             into by [Life Care] personnel in Cleveland. And during the years
             in issue, [Life Care] had guaranteed the repayment of well over
             $100,000,000 of borrowings by [Preston] and other entities
             owned by [Preston] with respect to the nursing home business.
             There is no question that lenders viewed [Preston’s] nursing
             home business as a whole, single entity.

      271. Preston’s control over his unitary nursing home business allowed him

to secure significant loans on behalf of Life Care and his other businesses. For

example, Life Care and dozens of other Preston owned entities borrowed hundreds

of millions of dollars from GE Capital in December 2010. The loan documents

expressly recognized that Life Care had the ability to control the actions of the

facilities and that Preston was the ultimate authority with respect to all material

business decisions of the various borrower entities.

      272. Preston has also asserted (both in state tax related litigation and to the

Internal Revenue Service) that he materially participates on a regular, continuous

and substantial basis in the operations of his unitary nursing home business, and that

he “is an active manager of his nursing home business.” This assertion has allowed

Preston to further reduce his tax liability by offsetting losses against the income he

receives from his unitary nursing home business.

      273. Preston’s control over Life Care is reflected in the company by-laws,

under which he has the sole authority to appoint and remove any member of Life

                                         82
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 82 of 110 PageID #: 82
Care’s Board of Directors without cause and to amend the corporation’s by-laws at

will. The by-laws further provide him with the unilateral power to remove all other

directors, thereby allowing his sole vote to constitute a quorum of the Directors to

overturn any decision with which he disagrees.

      274. Preston has further controlled Life Care and its operations by filling

open positions on the Board with his personal friends and advisors, and at times,

even his administrative staff. Preston restricted who could speak directly to the

Board and what information individuals were allowed to share with the Board.

Preston required materials to be filtered through him before being shared with the

Board, and executives were not allowed to speak at Board meetings unless called on

by Preston directly. Through his actions, Preston dominated Life Care and restricted

the Board’s ability to adequately manage and oversee the company.

      275. Preston also failed to respect corporate formalities and operated Life

Care as an instrumentality of his own affairs.

      276. Preston utilized Life Care employees to conduct his personal business

including, but not limited to, preparing his personal financial records and tax returns.

Preston has also used and directed Life Care employees to conduct the business of

his related entities, and has operated numerous other business entities that he owns

or controls from the same business address as Life Care.




                                          83
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 83 of 110 PageID #: 83
      277. Preston also borrowed money from Life Care under the guise of loans.

As of 2009, Life Care had loaned Preston more than $50 million. At times, these

loans were not approved by the Board and had no set repayment terms. Moreover,

Life Care did not always secure collateral or other security from Preston.

      278. Life Care, at times through Preston as CEO and Chairman of the Board,

has written off fees or debts owed by entities owned or controlled by Preston. For

example, on several occasions Life Care reduced the management fee owed to Life

Care by Preston-owned facilities. Preston also directed Life Care to provide

guarantees for Preston’s personal third-party debts, which the Board did not review

or approve.

      279. As a result of Preston’s actions, Preston has left Life Care severely

undercapitalized while simultaneously receiving significant tax benefits as result.

Preston owns and manages the Life Care unitary nursing home business to which

Medicare has paid billions of dollars, a substantial portion of which were for

medically unreasonable and unnecessary rehabilitation therapy services. Given

Preston’s control over the operations of the Life Care unitary business, given his

knowledge of concerns raised by Life Care employees about the conduct at issue in

this case, and given that he was personally enriched through his Life Care unitary

business while leaving the company grossly undercapitalized, he should be regarded

as the alter ego of Life Care, and should not be able to retain the proceeds of Life


                                         84
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 84 of 110 PageID #: 84
Care’s false claims. Thus, Forrest Preston was unjustly enriched at the expense of

the United States in such amounts as may be determined at trial. Moreover, Preston

and related person/entities hold all such proceeds (including property obtained with

these proceeds) in constructive trust for the benefit of the United States; and all such

proceeds and property are impressed with an equitable lien for the benefit of the

United States. The United States is also entitled to seek injunctive relief to preserve

the funds and property in question as may be appropriate.

                                     COUNT ONE

                          FEDERAL FALSE CLAIMS ACT

      280. Relators repeat and reallege paragraphs 1 through 279 as if fully set

forth herein.

      281. Defendants, through their material false statements, non-disclosures,

and other wrongful acts and omissions set forth above, violated the following

provisions of the Federal False Claims Act, in that they:

                (1) knowingly presented or caused to be presented numerous false

                claims for payment or approval in violation of 31 U.S.C. §

                3729(a)(1)(A);

                (2) knowingly made, used, or caused to be made or used false records

                or statements material to false or fraudulent claims, in violation of 31

                U.S.C. § 3729(a)(1)(B);


                                            85
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 85 of 110 PageID #: 85
            (3) knowingly had in their possession, custody or control property or

            money used, or to be used, by the Government and knowingly

            delivered, or caused to be delivered, less than all of that money or

            property in violation of 31 U.S.C. § 3729(a)(1)(D);

            (4) knowingly made, used, or caused to be made or used, false records

            or statements material to an obligation to pay or transmit money or

            property to the Government, or to conceal, avoid, or decrease an

            obligation to pay or transmit money or property to the Government in

            violation of 31 U.S.C. § 3729(a)(1)(G);

            (5) knowingly concealed or knowingly and improperly avoided or

            decreased an obligation to pay or transmit money or property to the

            Government, in violation of 31 U.S.C. § 3729(a)(1)(G); and

            (6) conspired to commit the violations of the False Claims Act

            described herein.

      282. As a result of Defendants’ violations of 31 U.S.C. § 3729, the United

States is entitled to recover treble damages, civil penalties, and all other relief

authorized by law from Defendants.




                                        86
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 86 of 110 PageID #: 86
                                   COUNT TWO

                     CALIFORNIA FALSE CLAIMS ACT,
                     CAL. GOV’T CODE § 12650, ET SEQ.

      283. Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      284.    Relators also bring this action on behalf of the State of California,

against Defendants under the California False Claims Act, Cal. Gov’t Code §

12652(c).

      285.    Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the California FCA,

Cal. Gov’t Code § 12651(a)(1), which creates liability for any person who

“[k]nowingly presents or causes to be presented a false or fraudulent claim for

payment or approval.”

      286.    Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the California FCA,

Cal. Gov’t Code § 12651(a)(2), which creates liability for any person who

“[k]nowingly makes, uses, or causes to be made or used a false record or statement

material to a false or fraudulent claim.”

      287. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the California FCA,

Cal. Gov’t Code § 12651(a)(7), which creates liability for any person who

                                            87
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 87 of 110 PageID #: 87
“[k]nowingly makes, uses, or causes to be made or used a false record or statement

material to an obligation to pay or transmit money or property to the state or to any

political subdivision, or knowingly conceals or knowingly and improperly avoids,

or decreases an obligation to pay or transmit money or property to the state or to any

political subdivision.”

      288.    Pursuant to the California FCA, based on Defendants’ material non-

disclosures and other wrongful acts and omissions set forth above, Defendants are

liable to the State for treble damages, civil penalties, and all other relief authorized

by law. Cal. Gov’t Code § 12651(a)(1).

                                  COUNT THREE

               COLORADO MEDICAID FALSE CLAIMS ACT,
                 COLO. REV. STAT. § 25.5-4-303.5, ET SEQ.
      289. Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      290.    Relators also bring this action in the name of the State of Colorado,

against Defendants pursuant to the Colorado Medicaid False Claims Act, Colo. Rev.

Stat. § 25.5-4-306.

      291. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Colorado FCA,

Colo. Rev. Stat. § 25.5-4-305(1)(a), which creates liability for any person who



                                          88
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 88 of 110 PageID #: 88
“[k]nowingly presents, or causes to be presented, to an officer or employee of the

state a false or fraudulent claim for payment or approval.”

         292.   Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Colorado FCA,

Colo. Rev. Stat. § 25.5-4-305(1)(b), which creates liability for any person who

“[k]nowingly makes, uses, or causes to be made or used a false record or statement

material to a false or fraudulent claim.”

         293.   Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Colorado FCA,

Colo. Rev. Stat. § 25.5-4-305(1)(f), which creates liability for any person who

“[k]nowingly makes, uses, or causes to be made or used, a false record or statement

material to an obligation to pay or transmit money or property to the state in

connection with the ‘Colorado Medical Assistance Act,’ or knowingly conceals or

knowingly and improperly avoids or decreases an obligation to pay or transmit

money or property to the state in connection with the ‘Colorado Medical Assistance

Act.’”

         294.   Pursuant to the Colorado FCA, based on Defendants’ material non-

disclosures and other wrongful acts and omissions set forth above, Defendants are

liable to the State for treble damages, civil penalties, and all other relief authorized

by law. Colo. Rev. Stat. § 25.5-4-305(1).


                                            89
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 89 of 110 PageID #: 89
                                    COUNT FOUR

                         FLORIDA FALSE CLAIMS ACT,
                          FLA. STAT. § 68.081, ET SEQ.
      295.     Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      296.     Relators also bring this action on behalf of the State of Florida, against

Defendants under the State of Florida’s False Claims Act, Fla. Stat.

§ 68.083(2).

      297. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Florida FCA, Fla.

Stat. § 68.082(2)(a), which creates liability for any person who “[k]nowingly

presents or causes to be presented a false or fraudulent claim for payment or

approval.”

      298. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Florida FCA, Fla.

Stat. § 68.082(2)(b), creates liability for any person who “[k]nowingly makes, uses,

or causes to be made or used a false record or statement material to a false or

fraudulent claim.”

      299.     Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Florida FCA, Fla.

Stat. § 68.082(2)(g), which creates liability for any person who “[k]nowingly makes,

                                           90
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 90 of 110 PageID #: 90
uses, or causes to be made or used a false record or statement material to an

obligation to pay or transmit money or property to the state, or knowingly conceals

or knowingly and improperly avoids or decreases an obligation to pay or transmit

money or property to the state.”

      300.    Pursuant to the Florida FCA, based on Defendants’ material non-

disclosures and other wrongful acts and omissions set forth above, Defendants are

liable to the State for treble damages, civil penalties, and all other relief authorized

by law. Fla. Stat. § 68.082(2).

                                   COUNT FIVE

             GEORGIA STATE FALSE MEDICAID CLAIMS ACT,
                      O.C.G.A. § 49-4-168, ET SEQ.

      301.    Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      302. Relators also bring this action in the name of the State of Georgia,

against Defendants pursuant to the State of Georgia False Medicaid Claims Act

(“FMCA”), O.C.G.A. § 49-4-168 et seq.

      303.    Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Georgia FMCA,

O.C.G.A. § 49-4-168.1(a)(1), which creates liability for any person who

“[k]nowingly presents or causes to be presented to the Georgia Medicaid program a

false or fraudulent claim for payment or approval.”

                                          91
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 91 of 110 PageID #: 91
      304.    Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Georgia FMCA,

O.C.G.A. § 49-4-168.1(a)(2), which creates liability for any person who

“[k]nowingly makes, uses, or causes to be made or used a false record or statement

material to a false or fraudulent claim.”

      305.    Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Georgia FMCA,

O.C.G.A. § 49-4-168.1(a)(7), which creates liability for any person who

“[k]nowingly makes, uses, or causes to be made or used a false record or statement

material to an obligation to pay or transmit property or money to the Georgia

Medicaid program, or knowingly conceals or knowingly and improperly avoids or

decreases an obligation to pay or transmit property or money to the Georgia

Medicaid program.”

      306.    Pursuant to the Georgia FMCA, based on Defendants’ material non-

disclosures and other wrongful acts and omissions set forth above, DEFENDANTS

are liable to the State for treble damages, civil penalties, and all other relief

authorized by law. O.C.G.A. § 49-4-168.1(a).




                                            92
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 92 of 110 PageID #: 92
                                   COUNT SIX

                        HAWAII FALSE CLAIMS ACT,
                      HAW. REV. STAT. § 661-21, ET SEQ.

      307. Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      308.    Relators also bring this action on behalf of the State of Hawaii and its

political subdivisions, against Defendants under the Hawaii False Claims Act, Haw.

Rev. Stat. § 661-25(a).

      309. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of The Hawaii FCA, Haw.

Rev. Stat. § 661-21(a)(l), which creates liability for any person who “[k]nowingly

presents, or causes to be presented, a false or fraudulent claim for payment or

approval.”

      310.    Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Hawaii FCA, Haw.

Rev. Stat. § 661-21(a)(2), which creates liability for any person who “[k]nowingly

makes, uses, or causes to be made or used, a false record or statement material to a

false or fraudulent claim.”

      311.    Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Hawaii FCA, Haw.

Rev. Stat. § 661-21(a)(6), which creates liability for any person who “[k]nowingly

                                         93
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 93 of 110 PageID #: 93
makes, uses, or causes to be made or used, a false record or statement material to an

obligation to pay or transmit money or property to the State, or knowingly conceals,

or knowingly and improperly avoids or decreases an obligation to pay or transmit

money or property to the State.”

      312. Pursuant to the Hawaii FCA, based on Defendants’ material non-

disclosures and other wrongful acts and omissions set forth above, Defendants are

liable to the State for treble damages, civil penalties, and all other relief authorized

by law. Haw. Rev. Stat. § 661-21(a).

                                   COUNT SEVEN

                 INDIANA MEDICAID FALSE CLAIMS AND
                  WHISTLEBLOWER PROTECTION ACT,
                      IND. CODE § 5-11-5.7, ET SEQ.
      313. Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      314. Relators also bring this action on behalf of the State of Indiana, against

Defendants under the State of Indiana False Claims and Whistleblower Protection

Act, Ind. Code § 5-11-5.7-4(a).

      315.    Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Indiana FCA, Ind.

Code § 5-11-5.7-2(a)(l), creates liability for any person who “knowingly presents,

or causes to be presented, a false or fraudulent claim for payment or approval.”


                                          94
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 94 of 110 PageID #: 94
      316.    Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Indiana FCA, Ind.

Code § 5-11-5.7-2(a)(2), creates liability for any person who “knowingly makes,

uses, or causes to be made or used, a false record or statement that is material to a

false or fraudulent claim.”

      317. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Indiana FCA, Ind.

Code § 5-11-5.7-2(a)(6)(A)-(B), which creates liability for any person who “(A)

makes, uses, or causes to be made or used, a false record or statement concerning an

obligation to pay or transmit money or property to the state; or (B) conceals or

knowingly and improperly avoids or decreases an obligation to pay or transmit

money or property to the state.”

      318.    Pursuant to the Indiana FCA, based on Defendants’ material non-

disclosures and other wrongful acts and omissions set forth above, Defendants are

liable to the State for treble damages, civil penalties, and all other relief authorized

by law. Ind. Code § 5-11-5.5-2(b).

                                   COUNT EIGHT

THE COMMONWEALTH OF MASSACHUSETTS FALSE CLAIMS ACT,
          MASS. ANN. LAWS CH. 12, § 5A, ET SEQ.
      319.    Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

                                          95
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 95 of 110 PageID #: 95
      320.   Relators also bring this action on behalf of the Commonwealth of

Massachusetts, against Defendants under the Massachusetts False Claims Act, Mass.

Ann. Laws ch. 12, § 5C(2).

      321.   Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Massachusetts FCA,

Mass. Ann. Laws ch. 12, § 5B(1), which creates liability for any person who

“knowingly presents, or causes to be presented, a false or fraudulent claim for

payment or approval.”

      322.   Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Massachusetts FCA,

Mass. Ann. Laws ch. 12, § 5B(2), creates liability for any person who “knowingly

makes, uses or causes to be made or used a false record or statement material to a

false or fraudulent claim.”

      323.   Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Massachusetts FCA,

Mass. Ann. Laws ch. 12, § 5B(9), which creates liability for any person who

“knowingly makes, uses or causes to be made or used a false record or statement

material to an obligation to pay or to transmit money or property to the

commonwealth or a political subdivision thereof, or knowingly conceals or




                                        96
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 96 of 110 PageID #: 96
knowingly and improperly avoids or decreases an obligation to pay or transmit

money or property to the commonwealth or a political subdivision thereof.”

      324. Pursuant to the Massachusetts FCA, based on Defendants’ material

non-disclosures and other wrongful acts and omissions set forth above, Defendants

are liable to the State for treble damages, civil penalties, and all other relief

authorized by law. Mass. Ann. Laws ch. 12, § 5B(a).

                                  COUNT NINE

               MICHIGAN MEDICAID FALSE CLAIMS ACT,
               MICH. COMP. LAWS SERV. § 400.601, ET SEQ.
      325.    Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      326.    Relators also bring this action in the name of the State of Michigan,

against Defendants under the State of Michigan Medicaid False Claims Act, Mich.

Comp. Laws Serv. § 400.610a(l).

      327.    Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated each of the following provisions of the

Michigan FCA, Mich. Comp. Laws Serv. § 400.603(1)-(3):

      “(1) A person shall not knowingly make or cause to be made a false
      statement or false representation of a material fact in an application for
      medicaid benefits.

      (2) A person shall not knowingly make or cause to be made a false
      statement or false representation of a material fact for use in determining
      rights to a medicaid benefit.

                                         97
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 97 of 110 PageID #: 97
      (3) A person, who having knowledge of the occurrence of an event
      affecting his initial or continued right to receive a medicaid benefit or the
      initial or continued right of any other person on whose behalf he has applied
      for or is receiving a benefit, shall not conceal or fail to disclose that event
      with intent to obtain a benefit to which the person or any other person is not
      entitled or in an amount greater than that to which the person or any other
      person is entitled.”

      328. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Michigan FCA,

Mich. Comp. Laws Serv. § 400.607(1), which states that “[a] person shall not make

or present or cause to be made or presented to an employee or officer of this state a

claim under the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b, upon or

against the state, knowing the claim to be false.”

      329.    Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated the provision of the Michigan FCA,

Mich. Comp. Laws Serv. § 400.607(3), which states that “[a] person shall not

knowingly make, use, or cause to be made or used a false record or statement to

conceal, avoid, or decrease an obligation to pay or transmit money or property to the

state pertaining to a claim presented under the social welfare act.”

      330.    Pursuant to the Michigan FCA, based on Defendants’ material non-

disclosures and other wrongful acts and omissions set forth above, Defendants are

liable to the State for treble damages, civil penalties, and all other relief authorized

by law. Mich. Comp. Laws. Serv. § 400.612.



                                          98
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 98 of 110 PageID #: 98
                                   COUNT TEN

               NEVADA SUBMISSION OF FALSE CLAIMS TO
                 STATE OR LOCAL GOVERNMENT ACT,
                   NEV. REV. STAT. § 357.010, ET SEQ.
      331.    Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      332.    Relators also bring this action on behalf of the State of Nevada, against

Defendants under the State of Nevada Submission of False Claims to State or Local

Government Act, Nev. Rev. Stat. § 357.080(1).

      333. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated each of the following provisions of the

Nevada FCA, Nev. Rev. Stat. § 357.040(l), which create liability for any person who:

      “(a) Knowingly presents or causes to be presented a false or fraudulent
      claim for payment or approval.


      (b) Knowingly makes or uses, or causes to be made or used, a false record
      or statement that is material to a false or fraudulent claim.
      …


      (f) Knowingly makes or uses, or causes to be made or used, a false record
      or statement that is material to an obligation to pay or transmit money or
      property to the State or a political subdivision[; or]

      (g) Knowingly conceals or knowingly and improperly avoids or decreases
      an obligation to pay or transmit money or property to the State or a political
      subdivision.



                                          99
   Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 99 of 110 PageID #: 99
       334. Pursuant to the Nevada FCA, based on Defendants’ material non-

disclosures and other wrongful acts and omissions set forth above, Defendants are

liable to the State for treble damages, civil penalties, and all other relief authorized

by law. Nev. Rev. Stat. § 357.040(2).

                                 COUNT ELEVEN

              NEW MEXICO MEDICAID FALSE CLAIMS ACT,
                   N.M. STAT. ANN. § 27-14-1, ET SEQ.
       335.   Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

       336.   RELATORS also bring this action on behalf of the State of New

Mexico, against Defendants under the State of New Mexico Medicaid False Claims

Act, N.M. Stat. Ann. § 27-14-7.B.

       337.   Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated each of the following provisions of the

New Mexico FCA, N.M. Stat. Ann. § 27-14-4, which create liability for any person

who:

       “A. presents, or causes to be presented, to the state a claim for payment
       under the medicaid program knowing that such claim is false or fraudulent;


       B.    presents, or causes to be presented, to the state a claim for payment
       under the medicaid program knowing that the person receiving a medicaid
       benefit or payment is not authorized or is not eligible for a benefit under the
       medicaid program;


                                          100
  Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 100 of 110 PageID #: 100
      C.     makes, uses or causes to be made or used a record or statement to
      obtain a false or fraudulent claim under the medicaid program paid for or
      approved by the state knowing such record or statement is false; [or]

      …

      E.       makes, uses or causes to be made or used a record or statement to

      conceal, avoid or decrease an obligation to pay or transmit money or property

      to the state, relative to the medicaid program, knowing that such record or

      statement is false.”

      338.    Pursuant to the New Mexico FCA, Defendants are thus liable to the

State for statutorily defined damages sustained because of the acts of Defendants

and such other relief as authorized. N.M. Stat. Ann. § 27-14-4.

                                COUNT TWELVE

                  NORTH CAROLINA FALSE CLAIMS ACT,
                     N.C. GEN. STAT. § 1-605, ET SEQ.
      339.    Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      340.    Relators also bring this action on behalf of the State of North Carolina,

against DEFENDANTS under the State of North Carolina False Claims Act, N.C.

Gen. Stat. § 1-608(b).

      341. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated each of the following provisions of the



                                         101
  Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 101 of 110 PageID #: 101
North Carolina FCA, N.C. Gen. Stat. § 1-607(a), which create liability for any

person who:

      “(1) Knowingly presents or causes to be presented a false or fraudulent
      claim for payment or approval.

      (2) Knowingly makes, uses, or causes to be made or used, a false record
      or statement material to a false or fraudulent claim.

      …

      (7) Knowingly makes, uses, or causes to be made or used, a false record or
      statement material to an obligation to pay or transmit money or property to
      the State, or knowingly conceals or knowingly and improperly avoids or
      decreases an obligation to pay or transmit money or property to the State.”

      342.    Pursuant to the North Carolina FCA, based on Defendants material

non-disclosures and other wrongful acts and omissions set forth above, Defendants

are liable to the State for treble damages, civil penalties, and all other relief

authorized by law. N.C. Gen. Stat. § 1-607(a).

                               COUNT THIRTEEN

                     RHODE ISLAND FALSE CLAIMS ACT,
                       R.I. GEN. LAWS § 9-1.1-1, ET SEQ.
      343.    Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      344.    Relators also bring this action in the name of the State of Rhode Island,

against Defendants pursuant to the State of Rhode Island False Claims Act, R.I. Gen.

Laws § 9-1.1-4(b).

                                         102
  Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 102 of 110 PageID #: 102
       345. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated each of the following provisions of the

Rhode Island FCA, R.I. Gen. Laws § 9-1.1-3(a), which create liability for any person

who:

       “(1) Knowingly presents, or causes to be presented a false or fraudulent
       claim for payment or approval;


       (2) Knowingly makes, uses, or causes to be made or used, a false record or
       statement material to a false or fraudulent claim; [or]

       …

       (7) Knowingly makes, uses, or causes to be made or used, a false record or

       statement material to an obligation to pay or transmit money or property to

       the state, or knowingly conceals or knowingly and improperly avoids or

       decreases an obligation to pay or transmit money or property to the state….”

       346.   Pursuant to the Rhode Island FCA, based on Defendants material non-

disclosures and other wrongful acts and omissions set forth above, Defendants are

liable to the State for treble damages, civil penalties, and all other relief authorized

by law. R.I. Gen. Laws § 9-1.1-3(a).




                                          103
  Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 103 of 110 PageID #: 103
                               COUNT FOURTEEN

               TENNESSEE MEDICAID FALSE CLAIMS ACT,
                  TENN. CODE ANN. § 71-5-181, ET SEQ.
      347.    Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      348.    Relators also bring this action in the name of the State of Tennessee,

against Defendants under the Tennessee Medicaid False Claims Act, Tenn. Code

Ann. § 71-5-183(b)(1) (“Tennessee FCA”).

      349.    Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated each of the following provisions of the

Tennessee FCA, Tenn. Code Ann. § 71-5-182(a)(l), which create liability for any

person who:

      “(A) Knowingly presents, or causes to be presented, a false or fraudulent
      claim for payment or approval under the medicaid program;

      (B) Knowingly makes, uses, or causes to be made or used, a false record or
      statement material to a false or fraudulent claim under the medicaid
      program; [or]

      (C) Knowingly makes, uses, or causes to be made or used, a false record or
      statement material to an obligation to pay or transmit money, or property to
      the state, or knowingly conceals, or knowingly and improperly, avoids, or
      decreases an obligation to pay or transmit money or property to the state,
      relative to the medicaid program.”

      350. Pursuant to the Tennessee FCA, based on Defendants’ material non-

disclosures and other wrongful acts and omissions set forth above, Defendants are

                                        104
  Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 104 of 110 PageID #: 104
liable to the State for treble damages, civil penalties, and all other relief authorized

by law. Tenn. Code Ann. § 71-5-182(a).

                                 COUNT FIFTEEN

              TEXAS MEDICAID FRAUD PREVENTION ACT,
                TEX. HUM. RES. CODE § 36.001, ET SEQ.

      351. Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      352.    Relators also bring this action in the name of the State of Texas, against

Defendants under the State of Texas Medicaid Fraud Prevention Act, Tex. Hum.

Res. Code § 36.101(a).

      353. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated each of the following provisions of the

Texas FCA, Tex. Hum. Res. Code § 36.002, which create liability for any person

who, inter alia:

      “(1) knowingly makes or causes to be made a false statement or
      misrepresentation of a material fact to permit a person to receive a benefit or
      payment under the Medicaid program that is not authorized or that is greater
      than the benefit or payment that is authorized;

      (2) knowingly conceals or fails to disclose information that permits a person
      to receive a benefit or payment under the Medicaid program that is not
      authorized or that is greater than the benefit or payment that is authorized;

      (3) knowingly applies for and receives a benefit or payment on behalf of
      another person under the Medicaid program and converts any part of the
      benefit or payment to a use other than for the benefit of the person on whose
      behalf it was received;

                                          105
  Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 105 of 110 PageID #: 105
      …

      (12) knowingly makes, uses, or causes the making or use of a false record
      or statement material to an obligation to pay or transmit money or property
      to this state under the Medicaid program, or knowingly conceals or
      knowingly and improperly avoids or decreases an obligation to pay or
      transmit money or property to this state under the Medicaid program; or

      (13) knowingly engages in conduct that constitutes a violation under
      Section 32.039(b).”

      354. Pursuant to the Texas FCA, based on Defendants’ material non-

disclosures and other wrongful acts and omissions set forth above, Defendants are

liable to the State for treble damages, civil penalties, and all other relief authorized

by law. Tex. Hum. Res. Code § 36.052.

                                 COUNT SIXTEEN

                   THE COMMONWEALTH OF VIRGINIA
                    FRAUD AGAINST TAXPAYERS ACT,
                    VA. CODE ANN. § 8.01-216.1, ET SEQ.
      355.    Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.

      356.    Relators also bring this action on behalf of the Commonwealth of

Virginia, against Defendants under the Commonwealth of Virginia Fraud Against

Taxpayers Act, Va. Code Ann. § 8.01-216.5(A).

      357. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated each of the following provisions of the



                                          106
  Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 106 of 110 PageID #: 106
Virginia FCA, Va. Code Ann. § 8.01-216.3(A), which create liability for any person

who:

       “1. Knowingly presents, or causes to be presented, a false or fraudulent
       claim for payment or approval;


      2. Knowingly makes, uses, or causes to be made or used, a false record or
statement material to a false or fraudulent claim;

       …

       7. Knowingly makes, uses, or causes to be made or used, a false record or
       statement material to an obligation to pay or transmit money or property to
       the Commonwealth or knowingly conceals or knowingly and improperly
       avoids or decreases an obligation to pay or transmit money or property to the
       Commonwealth.”

       358.   Pursuant to the Virginia FCA, based on Defendants’ material non-

disclosures and other wrongful acts and omissions set forth above, Defendants are

liable to the State for treble damages, civil penalties, and all other relief authorized

by law. Va. Code Ann. § 8.01-216.3(A).

                               COUNT SEVENTEEN

    WASHINGTON STATE MEDICAID FRAUD FALSE CLAIMS ACT,
            WASH. REV. CODE § 74.66.005, ET SEQ.
       359.   Relators incorporate by reference the preceding paragraphs as if they

were fully set forth herein.




                                          107
  Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 107 of 110 PageID #: 107
      360.    Relators also bring this action on behalf of the State of Washington,

against Defendants under the Washington State Medicaid Fraud False Claims Act,

Wash. Rev. Code § 74.66.050(1).

      361. Defendants, through their material non-disclosures and other wrongful

acts and omissions set forth above, violated each of the following provisions of the

Washington FCA, Wash. Rev. Code § 74.66.020(1), which create liability for any

person who:

      “(a) Knowingly presents, or causes to be presented, a false or fraudulent
      claim for payment or approval;


      (b) Knowingly makes, uses, or causes to be made or used, a false record or
      statement material to a false or fraudulent claim; [or]

      …

      (g) Knowingly makes, uses, or causes to be made or used, a false record or
      statement material to an obligation to pay or transmit money or property to
      the government entity, or knowingly conceals or knowingly and improperly
      avoids or decreases an obligation to pay or transmit money or property to the
      government entity.”


      362. Pursuant to the Washington FCA, based on Defendants’ material non-

disclosures and other wrongful acts and omissions set forth above, Defendants are

liable to the State for treble damages, civil penalties, and all other relief authorized

by law. Wash. Rev. Code § 74.66.020(1).




                                          108
  Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 108 of 110 PageID #: 108
                                 PRAYER FOR RELIEF

        WHEREFORE, Relators, on behalf of themselves and the United States, and

pray:

        (a)   That the Court enter judgment against Defendants in an amount equal

to three times the amount of damages the United States has sustained because of

Defendants’ actions, plus a civil penalty of between $5,500 and $11,000 for each

violation of the Federal False Claims Act before November 2, 2015, and $11,463 to

$22,927 for each violation after November 2, 2015;

        (b)   That the Court enter judgment against Defendants in favor of the States

and the Relator in the amount of the damages sustained by the States, trebled as

provided for in the State FCAs, plus civil penalties for each violation of each of the

States’ FCAs;

        (c)     That Relators be awarded an amount that the Court decides is

reasonable for recovering the proceeds of the action, including but not necessarily

limited to the civil penalties and damages, on behalf of the United States, which,

pursuant to the False Claims Act, shall be at least 15 percent but not more than 25

percent of the proceeds of the action or settlement of the claim if the government

intervenes and proceeds with the action, and not less than 25 percent nor more

than 30 percent of the proceeds of the action or settlement of the claim if the

government does not intervene;


                                         109
 Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 109 of 110 PageID #: 109
      (d)    That the Relators be awarded an amount from the proceeds of the

action to the States as provided for in the qui tam provisions of each of the

individual States’ false claims acts;

      (e)    That the Relators be awarded an amount from the proceeds of any

alternate remedy pursued or obtained by the United States, in any alternate

proceeding to this action, pursuant to the alternate remedy provisions of the Federal

False Claims Act, 31 U.S.C. § 3730(c)(5);

      (f)    That Relators be awarded all costs and expenses incurred, including

reasonable attorneys’ fees; and

      (g)    That the Court order such other relief as is appropriate.

      Trial by jury is hereby requested.

Respectfully submitted,

/s/ Patrick Barrett                          Michael A. Sullivan
Patrick Barrett (BPR #020394)                Georgia Bar No. 691431
Barrett Law Office, PLLC                     Emma R. Cecil
4205 Hillsboro Pike                          Georgia Bar No. 076181
Suite 303                                    Finch McCranie, LLP
Nashville, TN 37215                          225 Peachtree St., NE
(615) 463-4000                               Suite 1700
pbarrett@barrettlawofficetn.com              Atlanta, GA 30303
                                             (404) 658-9070
                                             msullivan@finchmccranie.com
                                             ececil@finchmccranie.com

Counsel for Plaintiff-Relators




                                           110
 Case 3:19-cv-00428 Document 1 Filed 05/21/19 Page 110 of 110 PageID #: 110
